
	
		II
		Calendar No. 1074
		110th CONGRESS
		2d Session
		S. 3563
		[Report No. 110–496]
		IN THE SENATE OF THE UNITED STATES
		
			September 24
			 (legislative day, September 17), 2008
			Mr. Dodd, from the
			 Committee on Foreign
			 Relations, reported the following original bill; which was
			 read twice and placed on the calendar
		
		A BILL
		To authorize appropriations under the Arms Export Control
		  Act and the Foreign Assistance Act of 1961 for security assistance for fiscal
		  years 2009 and 2010, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Security Assistance Act of
			 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Military and Related Assistance
					Subtitle A—Funding Authorizations
					Sec. 101. Foreign military financing program.
					Sec. 102. International military education and
				training.
					Subtitle B—Foreign Assistance Act of 1961 Amendments and
				Related Provisions
					Sec. 111. Waiver of net proceeds resulting from disposal of
				United States defense articles provided to a foreign country on a grant
				basis.
					Sec. 112. Additions to war reserve stockpiles for allies for
				fiscal years 2009 and 2010.
					Sec. 113. Assistance for law enforcement forces.
					Sec. 114. Database of United States military
				assistance.
					Sec. 115. Annual report on foreign military
				training.
					Sec. 116. Demining programs.
					Sec. 117. Special waiver authority.
					Sec. 118. Military coups.
					Sec. 119. Focus on international military education and
				training.
					Subtitle C—Arms Export Control Act Amendments and Related
				Provisions
					Sec. 121. Thresholds for advance notice to Congress of sales or
				upgrades of defense articles, design and construction services, and major
				defense equipment.
					Sec. 122. Clarification of requirement for advance notice to
				Congress of comprehensive export authorizations.
					Sec. 123. Transfers of small arms and light
				weapons.
					Sec. 124. Plan regarding cluster munitions sold to foreign
				countries.
					Sec. 125. Authority to provide cataloging data and services to
				non-NATO countries.
					Sec. 126. Haitian Coast Guard.
					Sec. 127. Security cooperation with the Republic of
				Korea.
					TITLE II—Authority to Transfer Naval Vessels
					Sec. 201. Short title.
					Sec. 202. Transfer of naval vessels to certain foreign
				recipients.
					TITLE III—Nonproliferation, antiterrorism, and Export Control
				Assistance
					Subtitle A—Funding Authorizations
					Sec. 301. Nonproliferation, anti-terrorism, demining, and
				related programs.
					Sec. 302. Contributions to international organizations
				supporting key nonproliferation goals.
					Subtitle B—Program Authorizations, Restrictions, and
				Limitations
					Sec. 311. Amendments to the Atomic Energy Act of
				1954.
					Subtitle C—Reporting Requirements
					Sec. 321. Amendments to the Arms Control and Disarmament
				Act.
					Sec. 322. Adequate funding for IAEA safeguards.
					Sec. 323. Amended annual report on nuclear
				nonproliferation.
					Sec. 324. Amended additional reports on
				nonproliferation.
					Sec. 325. Consolidation of reports on non-proliferation in
				South Asia.
					Sec. 326. Repeal of annual report on Russian debt reduction for
				nonproliferation.
					Sec. 327. Annual assessments of nonproliferation and
				disarmament fund projects.
					Sec. 328. Reports on 2010 Nuclear Non-Proliferation Treaty
				Review Conference.
					TITLE IV—Nuclear Safeguards and Supply
					Sec. 401. Short title.
					Sec. 402. Appropriate congressional committees
				defined.
					Subtitle A—Nuclear safeguards and nuclear fuel
				supply
					Sec. 411. Findings.
					Sec. 412. Declaration of policy.
					Sec. 413. Safeguards Analytical Laboratory.
					Sec. 414. Safeguards technology development
				program.
					Sec. 415. Safeguards Cadre Program.
					Subtitle B—Nuclear fuel supply
					Sec. 421. Authority for bilateral and multilateral nuclear fuel
				supply mechanisms.
					Sec. 422. Report on the establishment of an international fuel
				authority.
					Sec. 423. Sense of the Senate on IAEA fuel supply.
					TITLE V—Global Pathogen Surveillance
					Sec. 501. Short title.
					Sec. 502. Findings; purpose.
					Sec. 503. Definitions.
					Sec. 504. Eligibility for assistance.
					Sec. 505. Restriction.
					Sec. 506. Fellowship program.
					Sec. 507. In-country training in laboratory techniques and
				disease and syndrome surveillance.
					Sec. 508. Assistance for the purchase and maintenance of public
				health laboratory equipment and supplies.
					Sec. 509. Assistance for improved communication of public
				health information.
					Sec. 510. Assignment of public health personnel to United
				States missions and international organizations.
					Sec. 511. Expansion of certain United States Government
				laboratories abroad.
					Sec. 512. Assistance for international health networks and
				expansion of Field Epidemiology Training Programs.
					Sec. 513. Reports.
					Sec. 514. Authorization of appropriations.
					TITLE VI—International Space Station Payments
					Sec. 601. Short title.
					Sec. 602. Authority to make certain extraordinary payments in
				connection with the International Space Station.
				
			IMilitary and
			 Related Assistance
			AFunding
			 Authorizations
				101.Foreign
			 military financing program
					(a)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 President for grant assistance under section 23 of the
			 Arms Export Control Act (22 U.S.C.
			 2763), $4,982,000,000 for fiscal year 2009 and such sums as may be necessary
			 for fiscal year 2010.
					(b)Assistance for
			 israelSection 513(c) of the Security Assistance Act of 2000
			 (Public Law 106–280; 114 Stat. 856), as amended by section 1221(a) of the
			 Security Assistance Act of 2002 (division B of Public Law 107–228; 116 Stat.
			 1430), is further amended—
						(1)in paragraph (1),
			 by striking 2002 and 2003 and inserting 2009 and
			 2010;
						(2)in paragraph (3),
			 by striking Funds authorized and all that follows through
			 later. and inserting Funds authorized to be available for
			 Israel under subsection (b)(1) and paragraph (1) for fiscal year 2009 shall be
			 disbursed not later than 30 days after the date of the enactment of an Act
			 making appropriations for foreign operations, export financing, and related
			 programs for fiscal year 2009, or October 31, 2008, whichever is later;
			 and
						(3)in paragraph
			 (4)—
							(A)by striking
			 2002 and 2003 and inserting 2009 and 2010;
			 and
							(B)by striking
			 $535,000,000 for fiscal year 2002 and not less than $550,000,000 for
			 fiscal year 2003 and inserting $2,550,000,000 for fiscal year
			 2009 and not less than $2,550,000,000 for fiscal year 2010.
							(c)Assistance for
			 egyptSection 514 of the Security Assistance Act of 2000 (Public
			 Law 106–280; 114 Stat. 857), as amended by section 1221(b) of the Security
			 Assistance Act of 2002 (116 Stat. 1430), is further amended—
						(1)in subsection (c)
			 by striking 2002 and 2003 and inserting 2009 and
			 2010; and
						(2)in subsection
			 (e), by striking Funds estimated and all that follows through
			 of the respective fiscal year, whichever is later and inserting
			 Funds estimated to be outlayed for Egypt under subsection (c) during
			 fiscal year 2009 shall be disbursed to an interest-bearing account for Egypt in
			 the Federal Reserve Bank of New York not later than 30 days after the date of
			 the enactment of an Act making appropriations for foreign operations, export
			 financing, and related programs for fiscal year 2009, or by October 31, 2008,
			 whichever is later.
						102.International
			 military education and training
					(a)Authorization
			 of appropriationsSection 542 of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2347a) is amended by striking There are authorized and
			 all that follows through fiscal year 1987 and inserting
			 There are authorized to be appropriated to the President to carry out
			 the purposes of this chapter $91,500,000 for fiscal year 2009 and such sums as
			 may be necessary for fiscal year 2010.
					(b)Authority to
			 provide to international organizationsSection 541 of such Act
			 (22 U.S.C. 2347) is amended in the first sentence by inserting and
			 comparable personnel of international organizations after
			 foreign countries.
					BForeign
			 Assistance Act of 1961 Amendments and Related Provisions
				111.Waiver of net
			 proceeds resulting from disposal of United States defense articles provided to
			 a foreign country on a grant basisSection 505(f) of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2314(f)) is amended by striking In the case of items which were
			 delivered prior to 1985, the in the second sentence and inserting
			 The.
				112.Additions to war
			 reserve stockpiles for allies for fiscal years 2009 and 2010Section 514(b)(2)(A) of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2321h(b)(2)(A)) is amended by striking for each of fiscal years
			 2007 and 2008 and inserting for each of fiscal years 2009 and
			 2010.
				113.Assistance for
			 law enforcement forcesSection
			 660 of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2420) is amended—
					(1)in subsection
			 (b)—
						(A)in paragraph (4),
			 by striking or;
						(B)in paragraph (6),
			 by striking and the provision of professional and all that
			 follows through democracy and inserting including any
			 regional, district, municipal, or other subnational entity emerging from
			 instability;
						(C)by striking the
			 period at the end of paragraph (7) and inserting a semicolon; and
						(D)by adding at the
			 end the following new paragraphs:
							
								(8)with respect to
				assistance to combat corruption in furtherance of the objectives for which
				programs are authorized to be established under section 133 of this Act;
								(9)with respect to
				the provision of professional public safety training, including training in
				internationally recognized standards of human rights, the rule of law, and the
				promotion of civilian police roles that support democracy;
								(10)with respect to
				assistance to combat trafficking in persons; or
								(11)with respect to
				assistance for constabularies or comparable law enforcement authorities in
				support of developing capabilities for and deployment to peace
				operations.
								;
				and
						(2)by striking
			 subsection (d) and inserting the following new subsection:
						
							(d)Subsection (a)
				shall not apply to assistance for law enforcement forces for which the
				President, on a case-by-case basis, determines that it is important to the
				national interest of the United States to furnish such assistance and submits
				to the committees of the Congress referred to in subsection (a) of section 634A
				of this Act an advance notification of the obligation of funds for such
				assistance in accordance with such
				section.
							.
					114.Database of
			 United States military assistanceSection 655 of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2415) is amended by striking subsection (c) and inserting the following
			 new subsection:
					
						(c)Availability of
				report information on the internet
							(1)Requirement for
				databaseThe President shall make available to the public the
				unclassified portion of each such report in the form of a database that is
				available via the Internet and that may be searched by various criteria.
							(2)Schedule for
				updatingNot later than April 1 of each year, the President shall
				make available in the database the information contained in the annual report
				for the fiscal year ending the previous September
				30.
							.
				115.Annual report
			 on foreign military trainingSubsection (a)(1) of section 656 of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2416) is amended—
					(1)by striking
			 January 31 and inserting March 1; and
					(2)by striking
			 and all such training proposed for the current year.
					116.Demining
			 programs
					(a)Clarification
			 of authoritySection 551 of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2348) is amended—
						(1)in the second
			 sentence, by striking Such assistance may include reimbursement
			 and inserting
							
								Such assistance may include the
			 following:(1)Reimbursements
								;
				and
						(2)by adding at the
			 end the following:
							
								(2)Demining
				activities, clearance of unexploded ordnance, destruction of small arms, light
				weapons, and other conventional weapons, and related activities,
				notwithstanding any other provision of
				law.
								.
						(b)Disposal of
			 demining equipmentNotwithstanding any other provision of law,
			 demining equipment available to the United States Agency for International
			 Development and the Department of State and used in support of the clearance of
			 landmines and unexploded ordnance for humanitarian purposes, may be disposed of
			 on a grant basis in foreign countries, subject to such terms and conditions as
			 the President determines appropriate.
					117.Special waiver
			 authority
					(a)Revision of
			 authoritySection 614 of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2364) is amended in subsection (a)—
						(1)by striking
			 paragraphs (1) and (2) and inserting the following new paragraph:
							
								(1)The President may authorize any
				assistance, sale, or other action under this Act, the
				Arms Export Control Act (22 U.S.C.
				2751 et seq.), or any other law that authorizes the furnishing of foreign
				assistance or the appropriation of funds for foreign assistance, without regard
				to any of the provisions described in subsection (b) if the President
				determines, and notifies the Committees on Foreign Relations and Appropriations
				of the Senate and the Committees on Foreign Affairs and Appropriations of the
				House of Representatives in writing—
									(A)with respect to assistance or other
				actions under chapter 2 or 5 of part II of this Act, or sales or other actions
				under the Arms Export Control Act,
				that to do so is vital to the national security interests of the United States;
				and
									(B)with respect to other assistance or
				actions, that to do so is important to the security interests of the United
				States.
									;
				and
						(2)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4),
			 respectively.
						(b)Increased
			 limitation on single country allocationSubsection (a)(3)(C) of
			 such section, as redesignated, is amended by striking
			 $50,000,000 and inserting $75,000,000.
					(c)Repeal of
			 provisions relating to germany and a certification
			 requirementSection 614 of such Act is further amended by
			 striking subsections (b) and (c).
					(d)Inapplicable or
			 waivable lawsSuch section, as amended by subsection (c), is
			 further amended by adding at the end the following:
						
							(b)Inapplicable or
				waivable lawsThe provisions referred to in subsection (a) are
				those set forth in any of the following:
								(1)Any provision of
				this Act.
								(2)Any provision of
				the Arms Export Control Act (22
				U.S.C. 2751 et seq.).
								(3)Any provision of
				law that authorizes the furnishing of foreign assistance or appropriates funds
				for foreign assistance.
								(4)Any other
				provision of law that restricts assistance, sales or leases, or other action
				under a provision of law referred to in paragraph (1), (2), or (3).
								(5)Any provision of
				law that relates to receipts and credits accruing to the United
				States.
								.
					118.Military
			 coupsSection 620 of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2370) is amended by inserting after subsection (l) the following new
			 subsection (m):
					
						(m)(1)No assistance may be
				furnished under this Act or the Arms Export
				Control Act (22 U.S.C. 2751 et seq.) for the government of a country
				if the duly elected head of government for such country is deposed by decree or
				military coup. The prohibition in the preceding sentence shall cease to apply
				to a country if the President determines and certifies to the Committee on
				Foreign Relations of the Senate and the Committee on Foreign Affairs of the
				House of Representatives that after the termination of assistance a
				democratically elected government for such country has taken office.
							(2)Paragraph (1) does not apply to
				assistance to promote democratic elections or public participation in
				democratic processes.
							(3)The President may waive the
				application of paragraph (1), and any comparable provision of law, to a country
				upon determining that it is important to the national security interest of the
				United States to do
				so.
							.
				119.Focus on
			 international military education and trainingSection 541 of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2347) is amended—
					(1)by striking
			 or (iv) and inserting (iv); and
					(2)by striking
			 rights. and inserting rights, or (v) improve the
			 protection of civilians, especially women and children, including those who are
			 refugees or displaced persons..
					CArms Export
			 Control Act Amendments and Related Provisions
				121.Thresholds for
			 advance notice to Congress of sales or upgrades of defense articles, design and
			 construction services, and major defense equipment
					(a)Letters of
			 offer to sellSubsection (b) of section 36 of the
			 Arms Export Control Act (22 U.S.C.
			 2776) is amended—
						(1)in the first
			 sentence of paragraph (1)—
							(A)by striking
			 Subject to paragraph (6), in and inserting
			 In;
							(B)by striking
			 Act for $50,000,000 and inserting Act for
			 $100,000,000;
							(C)by striking
			 services for $200,000,000 and inserting services for
			 $350,000,000;
							(D)by striking
			 $14,000,000 and inserting $50,000,000; and
							(E)by inserting
			 and in other cases if the President determines it is
			 appropriate, before before such letter;
							(2)in the first
			 sentence of paragraph (5)(C)—
							(A)by striking
			 Subject to paragraph (6), if and inserting
			 If;
							(B)by striking
			 costs $14,000,000 and inserting costs
			 $50,000,000;
							(C)by striking
			 equipment, $50,000,000 and inserting equipment,
			 $100,000,000;
							(D)by striking
			 or $200,000,000 and inserting or $350,000,000;
			 and
							(E)by inserting
			 and in other cases if the President determines it is
			 appropriate, before then the President; and
							(3)by striking
			 paragraph (6).
						(b)Export
			 licensesSubsection (c) of section 36 of the
			 Arms Export Control Act (22 U.S.C.
			 2776) is amended—
						(1)in the first
			 sentence of paragraph (1)—
							(A)by striking
			 Subject to paragraph (5), in and inserting
			 In;
							(B)by striking
			 $14,000,000 and inserting $50,000,000;
							(C)by striking
			 services sold under a contract in the amount of $50,000,000 and
			 inserting services sold under a contract in the amount of
			 $100,000,000; and
							(D)by inserting
			 and in other cases if the President determines it is
			 appropriate, before before issuing such;
							(2)in the last
			 sentence of paragraph (2), by striking (A) and (B) and inserting
			 (A), (B), and (C); and
						(3)by striking
			 paragraph (5).
						(c)Presidential
			 consentSection 3(d) of the Arms
			 Export Control Act (22 U.S.C. 2753(d)) is amended—
						(1)in paragraphs (1)
			 and (3)(A)—
							(A)by striking
			 Subject to paragraph (5), the and inserting
			 The;
							(B)by striking
			 $14,000,000 and inserting $50,000,000; and
							(C)by striking
			 service valued (in terms of its original acquisition cost) at
			 $50,000,000 and inserting service valued (in terms of its
			 original acquisition cost) at $100,000,000; and
							(2)by striking
			 paragraph (5).
						122.Clarification
			 of requirement for advance notice to Congress of comprehensive export
			 authorizationsSubsection (d)
			 of section 36 of the Arms Export Control
			 Act (22 U.S.C. 2776) is amended—
					(1)in paragraph
			 (1)—
						(A)by inserting
			 (A) after (1);
						(B)by striking
			 this subsection and inserting this subparagraph;
			 and
						(C)by adding at the
			 end the following new subparagraph:
							
								(B)Notwithstanding section 27(g), in the
				case of a comprehensive authorization described in section 126.14 of title 22,
				Code of Federal Regulations (or any corresponding similar regulation) for the
				proposed export of defense articles or defense services in an amount that
				exceeds a limitation set forth in subsection (c)(1), before the comprehensive
				authorization is approved or the addition of a foreign government or other
				foreign partner to the comprehensive authorization is approved, the President
				shall submit a certification with respect to the comprehensive authorization in
				a manner similar to the certification required under subsection (c)(1) of this
				section and containing comparable information, except that the last sentence of
				such subsection shall not apply to certifications submitted pursuant to this
				subparagraph.
								;
				and
						(2)in paragraph (4),
			 by striking Approval for an agreement subject to paragraph (1) may not
			 be given under section 38 and inserting Approval for an
			 agreement subject to paragraph (1)(A), or for a comprehensive authorization
			 subject to paragraph (1)(B), may not be given under section 38 or section
			 126.14 of title 22, Code of Federal Regulations (or any corresponding similar
			 regulation), as the case may be,.
					123.Transfers of
			 small arms and light weapons
					(a)Letters of
			 offer to sell defense articles or servicesSubsection (b)(1) of
			 section 36 of the Arms Export Control Act (22 U.S.C. 2776) is amended—
						(1)in subparagraph
			 (O), by striking ; and and inserting a semicolon;
						(2)in subparagraph
			 (P), by striking the period at the end, and inserting ; and;
			 and
						(3)by inserting
			 after paragraph (P) the following new subparagraph:
							
								(Q)for any proposed
				sale of firearms listed in category I of the United States Munitions List that
				require a license for international export under this section—
									(i)an analysis of
				the impact of the proposed sale on efforts by the United States relating to the
				collection and destruction of excess small arms and light weapons; and
									(ii)a detailed
				description of any provision or requirement for the recipient state to dispose
				of firearms that would become excess as a result of the proposed
				sale.
									.
						(b)Applications
			 for export licensesThe second sentence of subsection (c) of such
			 section is amended by inserting after such offset agreement. the
			 following: Each numbered certification regarding the proposed export of
			 firearms listed in category I of the United States Munitions List shall include
			 an analysis of the impact of the proposed sales on efforts by the United States
			 relating to the collection and destruction of excess small arms and light
			 weapons and a detailed description of any provision or requirement for the
			 recipient state to dispose of firearms that would become excess as a result of
			 the proposed export..
					(c)Transfers of
			 certain excess defense articlesSubsection (f)(2) of section 516
			 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j) is amended—
						(1)in subparagraph
			 (C), by striking ; and and inserting a semicolon;
						(2)by redesignating
			 subparagraph (D) as subparagraph (E); and
						(3)by inserting
			 after subparagraph (C) the following new subparagraph:
							
								(D)for any proposed
				transfer of firearms listed in category I of the United States Munitions List
				that would require a license for international export under section 36 of the
				Arms Export Control Act (22 U.S.C. 2776)—
									(i)an analysis of
				the impact of the proposed sale on efforts by the United States relating to the
				collection and destruction of excess small arms and light weapons; and
									(ii)a detailed
				description of any provision or requirement for the recipient state to dispose
				of firearms that would become excess as a result of the proposed transfer;
				and
									.
						124.Plan regarding
			 cluster munitions sold to foreign countries
					(a)FindingsCongress
			 makes the following findings:
						(1)Use by recipient
			 countries of United States-origin cluster munitions that result in high rates
			 of unexploded ordnance can damage the reputation of the United States, even if
			 the United States no longer controls how such weapons are used, because of the
			 human and economic damage such unexploded ordnance can cause.
						(2)According to a
			 2005 report by the Defense Science Board Task Force on Munitions System
			 Reliability, cluster munitions from a weapon acquisition program that reached
			 the production and deployment phase by the first quarter of fiscal year 2005
			 are a major contributor to unexploded ordinance from cluster munition
			 submunitions.
						(3)According to the
			 same 2005 report, cluster munitions are more likely to fail, and therefore
			 leave unexploded ordnance, as they age past their design life.
						(4)On June 19, 2008,
			 the Secretary of Defense issued a memorandum on Department of Defense policy on
			 cluster munitions and unintended harm to civilians.
						(5)Under the June
			 2008 policy, the Department of Defense may, consistent with United States law
			 and policy, seek to transfer cluster munitions that do not meet a specified
			 performance rate for unexploded ordnance only if the receiving foreign
			 government agrees not to use such cluster munitions after 2018.
						(6)The June 2008
			 policy does not address cluster munitions that are past their design
			 life.
						(b)Plan
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of State, in consultation with the Secretary of
			 Defense, shall provide to the Committee on Foreign Relations of the Senate and
			 the Committee on Foreign Affairs of the House of Representatives an
			 unclassified report, with a classified annex as necessary, that—
						(1)identifies those
			 cluster munitions that have been sold or transferred pursuant to the Arms
			 Export Control Act (22 U.S.C. 2751 et seq.);
						(2)identifies the
			 countries to which cluster munitions have been transferred pursuant to the Arms
			 Export Control Act, and the numbers of such munitions in such countries that
			 are, or will soon be, beyond their design life;
						(3)identifies those
			 countries that received cluster munitions that are, or will soon be, beyond
			 their design life and have destroyed, deactivated, or refurbished such
			 munitions or will not use such munitions, except for purposes of training or
			 development of detection and clearing methods; and
						(4)details a plan to
			 eliminate from operational stockpiles of other countries the risks to innocent
			 civilians posed by United States-origin cluster munitions that are past their
			 design life.
						125.Authority to
			 provide cataloging data and services to non-NATO countriesSection 21(h)(2) of the
			 Arms Export Control Act (22 U.S.C.
			 2761(h)(2)) is amended by striking to the North Atlantic Treaty
			 Organization and all that follows through provides and
			 inserting to the North Atlantic Treaty Organization, to any member
			 government of that Organization, or to the government of any other country if
			 that Organization, member government, or other government
			 provides.
				126.Haitian Coast
			 GuardThe Government of Haiti
			 shall be eligible to purchase defense articles and services for the Haitian
			 Coast Guard under the Arms Export Control
			 Act (22 U.S.C. 2751 et seq.), subject to the prior notification
			 requirements under section 634A of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2394–1).
				127.Security
			 cooperation with the Republic of Korea
					(a)FindingsCongress
			 makes the following findings:
						(1)Close and
			 continuing defense cooperation between the United States and the Republic of
			 Korea continues to be in the national security interest of the United
			 States.
						(2)The Republic of
			 Korea was designated a Major Non-NATO Ally in 1987, the first such
			 designation.
						(3)The Republic of
			 Korea has been a major purchaser of United States defense articles and services
			 through the Foreign Military Sales (FMS) program, totaling $6,900,000,000 in
			 deliveries over the last 10 years.
						(4)Purchases of
			 United States defense articles, services, and major defense equipment
			 facilitate and increase the interoperability of Republic of Korea military
			 forces with the United States Armed Forces.
						(5)Congress has
			 previously enacted important, special defense cooperation arrangements for the
			 Republic of Korea, as in the Act entitled An Act to authorize the
			 transfer of items in the War Reserves Stockpile for Allies, Korea,
			 approved December 30, 2005 (Public Law 109–159; 119 Stat. 2955), which
			 authorized the President, notwithstanding section 514 of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2321h), to transfer to the Republic of Korea certain
			 defense items to be included in a war reserve stockpile for that
			 country.
						(6)Enhanced support
			 for defense cooperation with the Republic of Korea is important to the national
			 security of the United States, including through creation of a status in law
			 for the Republic of Korea similar to the countries in the North Atlantic Treaty
			 Organization, Japan, Australia, and New Zealand, with respect to consideration
			 by Congress of foreign military sales to the Republic of Korea.
						(b)Special foreign
			 military sales status for Republic of KoreaSection 36 of the
			 Arms Export Control Act (22 U.S.C. 2776) is amended—
						(1)in subsection
			 (b), by inserting the Republic of Korea, before
			 Japan each place it appears;
						(2)in subsection
			 (c), by inserting the Republic of Korea, before
			 Australia both places it appears; and
						(3)in subsection
			 (d)(2)(A), by inserting the Republic of Korea, before
			 Australia.
						128.Sense of
			 congress on agreements relating to assistance, transfer, or sale of certain
			 military technologiesIt is
			 the sense of Congress that it is the responsibility of the United States
			 Government, not a private entity, to negotiate with foreign governments any
			 agreement pursuant to section 646(b)(2) of the Department of State, Foreign
			 Operations, and Related Programs Appropriations Act, 2008 (division J of Public
			 Law 110-161; 121 Stat. 2336) specifying that qualifying cluster munitions or
			 cluster munitions technology will only be used against clearly defined military
			 targets and will not be used where civilians are known to be present.
				IIAuthority to
			 Transfer Naval Vessels
			201.Short
			 titleThis title may be cited
			 as the Naval Vessel Transfer Act of 2008.
			202.Transfer of naval vessels to certain
			 foreign recipients
				(a)Transfers by grantThe President is authorized to transfer
			 vessels to foreign recipients on a grant basis under section 516 of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2321j), as follows:
					(1)PakistanTo the Government of Pakistan, the OLIVER
			 HAZARD PERRY class guided missile frigate MCINERNEY (FFG–8).
					(2)GreeceTo the Government of Greece, the OSPREY
			 class minehunter coastal ships OSPREY (MHC–51) and ROBIN (MHC–54).
					(3)ChileTo
			 the Government of Chile, the KAISER class oiler ANDREW J. HIGGINS
			 (AO–190).
					(4)PeruTo
			 the Government of Peru, the NEWPORT class amphibious tank landing ships FRESNO
			 (LST–1182) and RACINE (LST–1191).
					(b)Grants not counted in annual total of
			 transferred excess defense articlesThe value of a vessel transferred to a
			 recipient on a grant basis pursuant to authority provided by subsection (a)
			 shall not be counted against the aggregate value of excess defense articles
			 transferred in any fiscal year under section 516 of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2321j).
				(c)Costs of transfersAny expense incurred by the United States
			 in connection with a transfer authorized by this section shall be charged to
			 the recipient (notwithstanding section 516(e) of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2321j(e))).
				(d)Repair and refurbishment in United States
			 shipyardsTo the maximum
			 extent practicable, the President shall require, as a condition of the transfer
			 of a vessel under this section, that the recipient to which the vessel is
			 transferred have such repair or refurbishment of the vessel as is needed,
			 before the vessel joins the naval forces of the recipient, performed at a
			 shipyard located in the United States, including a United States Navy
			 shipyard.
				(e)Expiration of authorityThe authority to transfer a vessel under
			 this section shall expire at the end of the 2-year period beginning on the date
			 of the enactment of this Act.
				IIINonproliferation,
			 antiterrorism, and Export Control Assistance
			AFunding
			 Authorizations
				301.Nonproliferation,
			 anti-terrorism, demining, and related programs
					(a)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 President $578,500,000 for fiscal year 2009 and such sums as may be necessary
			 for fiscal year 2010 for nonproliferation, anti-terrorism, demining, and
			 related programs and activities under—
						(1)chapter 8 of part
			 II of the Foreign Assistance Act of 1961 (22 U.S.C. 2349aa et seq.), for
			 anti-terrorism assistance;
						(2)chapter 9 of part
			 II of the Foreign Assistance Act of 1961 (22 U.S.C. 2349bb et seq.), for export
			 control and related border security assistance, for preventing diversion of
			 scientific and technical expertise related to nuclear, chemical, and biological
			 weapons and their means of delivery, and for other global proliferation threat
			 reduction efforts;
						(3)paragraph (2) of
			 section 551 of the Foreign Assistance Act of 1961 (22 U.S.C. 2348), as added by
			 section 116 of this Act, for humanitarian demining;
						(4)section 504 of
			 the FREEDOM Support Act (22 U.S.C. 5854), for the Nonproliferation and
			 Disarmament Fund;
						(5)section 23 of the
			 Arms Export Control Act (22 U.S.C. 2763) and section 11 of the Department of
			 State Authorities Act of 2006 (22 U.S.C. 2349bb–6), for conventional weapons
			 destruction;
						(6)section 301 of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2221), for a voluntary
			 contribution to the International Atomic Energy Agency and a United States
			 contribution to the Comprehensive Test Ban Treaty Organization Preparatory
			 Commission; and
						(7)the Global
			 Pathogen Surveillance Act of 2008 (title V of this Act).
						(b)SuballocationOf
			 the amounts authorized to be appropriated under subsection (a)—
						(1)for fiscal year
			 2009, $45,000,000 is authorized to be available until expended, and for fiscal
			 year 2010, such sums as may be necessary are authorized to be available until
			 expended, for the Nonproliferation and Disarmament Fund, to promote,
			 notwithstanding any other provision of law, bilateral and multilateral
			 activities relating to nonproliferation and disarmament, including, when in the
			 national security interests of the United States, with respect to international
			 organizations and in countries other than the independent states of the former
			 Soviet Union;
						(2)for fiscal year
			 2009, $41,300,000 is authorized to be available until September 30, 2010, and
			 for fiscal year 2010, such sums as may be necessary are authorized to be
			 available until September 30, 2011, for export control and related border
			 security assistance;
						(3)for fiscal year
			 2009, $69,000,000 is authorized to be available, and for fiscal year 2010, such
			 sums as may be necessary are authorized to be available, for global threat
			 reduction;
						(4)for fiscal year
			 2009, $66,000,000 is authorized to be available, and for fiscal year 2010, such
			 sums as may be necessary are authorized to be available, for a voluntary
			 contribution to the International Atomic Energy Agency;
						(5)for fiscal year
			 2009, $10,000,000 is authorized to be available until September 30, 2013, for a
			 voluntary contribution to the International Atomic Energy Agency’s Nuclear
			 Security Fund, to support measures to protect against nuclear terrorism,
			 provided—
							(A)that such amounts
			 may be deposited in the Fund only to the extent of deposits of matching amounts
			 in that Fund by other governments, entities, or persons in excess of the
			 amounts contributed by such governments, entities or persons to the Nuclear
			 Security Fund in 2007; and
							(B)that there are no
			 conditions attached to the contributions being matched that would prevent the
			 IAEA Office of Nuclear Security from using such contributions on any project
			 that accords with a Nuclear Security Plan already approved by the IAEA Board of
			 Governors;
							(6)for fiscal year
			 2009, $31,000,000 is authorized to be available, and for fiscal year 2010, such
			 sums as may be necessary are authorized to be available, for a United States
			 contribution to the Comprehensive Test Ban Treaty Organization Preparatory
			 Commission, to pay the current and outstanding United States share of
			 construction and provisional operation of the International Monitoring System
			 and related functions;
						(7)for fiscal year
			 2009, $160,000,000 is authorized to be available until September 30, 2010, and
			 for fiscal year 2010, such sums as may be necessary are authorized to be
			 available until September 30, 2011, for anti-terrorism assistance, of
			 which—
							(A)$8,900,000 is
			 authorized to be available for fiscal year 2009 and such sums as are necessary
			 are authorized to be available for fiscal year 2010 for the Terrorist
			 Interdiction Program;
							(B)$1,200,000 is
			 authorized to be available for fiscal year 2009 and such sums as are necessary
			 are authorized to be available for fiscal year 2010 for counterterrorism
			 engagement with allies; and
							(C)$8,425,000 is
			 authorized to be available for fiscal year 2009 and such sums as are necessary
			 are authorized to be available for fiscal year 2010 for counterterrorism
			 financing; and
							(8)for fiscal year
			 2009, $151,200,000 is authorized to be available, and for fiscal year 2010,
			 such sums as are necessary are authorized to be available, for conventional
			 weapons destruction.
						(c)AvailabilityAmounts
			 authorized under this section for the purposes specified in this section are in
			 addition to amounts otherwise available for such purposes.
					302.Contributions
			 to international organizations supporting key nonproliferation goals
					(a)FindingsCongress
			 makes the following findings:
						(1)The United
			 Nations Security Council, in Security Council Resolution 1540 (2004), affirmed
			 that proliferation of nuclear, chemical and biological weapons, as well
			 as their means of delivery, constitutes a threat to international peace and
			 security.
						(2)The Treaty on the
			 Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow
			 July 1, 1968, and entered into force March 5, 1970 (commonly known as the
			 Nuclear Non-Proliferation Treaty or NPT) and the
			 effective functioning of the International Atomic Energy Agency (IAEA) are of
			 critical importance to international peace and security and United States
			 national security.
						(3)President George
			 W. Bush told the 46th General Conference of the IAEA in 2002, “The threat from
			 nuclear proliferation remains real, immediate, and dangerous. We must ensure
			 that the IAEA has the resources it needs to carry out its mission
			 effectively.”
						(4)The Convention on
			 the Prohibition of the Development, Production, Stockpiling and Use of Chemical
			 Weapons and on Their Destruction, done at Paris January 13, 1993, and entered
			 into force April 29, 1997 (commonly known as the Chemical Weapons
			 Convention or CWC) and the effective functioning of the
			 Organization for the Prohibition of Chemical Weapons (OPCW) furthers United
			 States national security by verifying that stockpiles of chemical weapons are
			 destroyed and by ensuring that declared peaceful chemical activities are not
			 diverted to weapons purposes.
						(5)On April 29,
			 2007, Secretary of State Condoleezza Rice offered her congratulations on the
			 tenth anniversary of the CWC to Ambassador Rogelio Pfirter, Director-General of
			 the OPCW. In that message, Secretary Rice stated, The Organization for
			 the Prohibition for Chemical Weapons (OPCW) and its staff continue to make
			 important contributions to increasing security for every nation against the
			 threat of chemical weapons. Secretary Rice also assured
			 Director-General Pfirter of the United States government’s continued
			 strong support for and commitment to the Convention and the
			 OPCW.
						(6)Before fiscal
			 year 1982, the United States paid its assessed contributions to the IAEA by
			 making quarterly payments with funds appropriated for the fiscal year ending in
			 the same year that contributions were due.
						(7)At the request of
			 the Executive Branch, Congress in fiscal year 1982 began deferring payments so
			 that contributions to several international organizations, including the IAEA,
			 are paid in one lump sum near the end of the organization’s calendar year (or
			 even later), with funds appropriated for the fiscal year ending in the
			 following year.
						(8)For those
			 contributions paid under the deferral policy, in the best case no appropriated
			 funds are available to pay the United States assessment before the final
			 quarter of an international organization’s budget year. As early as February
			 1983, the Government Accountability Office (GAO) found that later United States
			 payments as a result of the deferral policy contributed to existing cash
			 flow problems [at the relevant international organizations].
						(9)The deferral
			 policy leaves very little overlap between the calendar year for which
			 international organizations need the funds and the United States fiscal year in
			 which payments are appropriated. The deferral policy therefore exacerbates the
			 negative impact of failing to appropriate funds before the beginning of a given
			 fiscal year. As a result of the deferral policy, the United States is often
			 unable to pay its dues before the end of organizations’ budget years.
						(10)Late payment of
			 United States dues can impair the ability of the IAEA and the OPCW to carry out
			 critical missions.
						(11)After entry into
			 force of the Chemical Weapons Convention, the United States did not apply the
			 formal deferral policy to assessed payments to the OPCW. Recent budget
			 shortfalls and exchange rate losses in the Contributions to
			 International Organizations account have led the United States in
			 recent years to defer, however, approximately 70 percent of its assessed
			 payment to the following fiscal year.
						(12)For 2008 the
			 OPCW has approved its third straight budget of zero nominal growth.
			 Nevertheless, for five straight years OPCW has had to return unspent cash
			 surpluses to Member States, in large part because the organization was unable
			 to carry out budgeted activities when assessed dues were not paid in a timely
			 manner. OPCW Director-General Pfirter in August 2007 stated, The
			 shortfall in cash receipts could, of course, severely undermine the financial
			 health of the OPCW.
						(13)Large portions
			 of both the OPCW Verification and Inspections budget and the IAEA safeguards
			 budget are allocated to paying fixed staffing costs for already-hired
			 inspectors. These organizations have few other choices than to cut back on
			 budgets for recruitment and training of new inspectors and investments in
			 verification technology if cash is not available in a timely manner.
						(14)The short-term
			 budget gains created by the 1981 deferral switch have long since disappeared,
			 while the damage both to the performance of organizations of vital importance
			 to United States nonproliferation goals and to the standing and influence of
			 the United States in those organizations continues. Ending the deferral policy
			 for organizations serving missions of critical importance to international
			 peace and security would entail higher budget costs for a small number of
			 transition years but would pay benefits for many years to come.
						(b)Authorization
			 of appropriationsIn addition to any other amounts authorized for
			 contributions to international organizations, there is authorized to be
			 appropriated $50,000,000 for fiscal year 2009, for contributions to
			 international organizations, to meet obligations for membership in the
			 International Atomic Energy Agency and in the Organization for the Prohibition
			 of Chemical Weapons assessed by those organizations for calendar year
			 2008.
					(c)ReportNot
			 later than June 30, 2009, the Secretary of State shall submit to the Committee
			 on Foreign Relations and the Committee on Appropriations of the Senate and the
			 Committee on Foreign Affairs and the Committee on Appropriations of the House
			 of Representatives a report that includes the following:
						(1)The amounts of
			 any assessments by the International Atomic Energy Agency and the Organization
			 for the Prohibition of Chemical Weapons for calendar year 2009 or any prior
			 year that the Secretary determines will remain unpaid by the United States on
			 October 1, 2009.
						(2)The reason or
			 reasons such assessments will not have been paid by October 1, 2009.
						BProgram
			 Authorizations, Restrictions, and Limitations
				311.Amendments to
			 the Atomic Energy Act of 1954
					(a)Information to
			 accompany proposed agreements for nuclear cooperationSection
			 123(b) of the Atomic Energy Act (42 U.S.C. 2153(b)) is amended by inserting
			 after Nuclear Proliferation Assessment Statement the following:
			 and a report on the actions taken and planned by the United States with
			 the country identified in the proposed agreement for cooperation to fulfill the
			 purposes of the program authorized in Section 502 of the Nuclear
			 Nonproliferation Act of 1978 (22 U.S.C. 3262).
					(b)Subsequent
			 arrangements under agreements for nuclear cooperationSection
			 131(b)(1) of such Act (42 U.S.C. 2160(b)(1)) is amended by inserting after
			 elapsed the following: , except that for any such
			 subsequent arrangement under an agreement for cooperation which did not,
			 pursuant to section 123(d) of this Act, become effective until there was
			 enacted a joint resolution favoring such agreement, the Secretary of Energy may
			 not enter into any such subsequent arrangement until Congress adopts, and there
			 is enacted, a joint resolution approving such subsequent arrangement, which
			 resolution shall be considered pursuant to the procedures set forth in section
			 130(i) of this Act.
					(c)Amendments to
			 agreements for nuclear cooperationSection 123(d) of such Act (42
			 U.S.C. 2153(d)) is amended—
						(1)by inserting
			 after in connection therewith) the following: , or an
			 amendment to such agreement,;
						(2)by inserting
			 after contained in that subsection the following: , or an
			 agreement with a nation or group of nations that does not have in force an
			 additional protocol to its agreement with the International Atomic Energy
			 Agency for the application of safeguards,; and
						(3)by inserting
			 after the Henry J. Hyde United States-India Peaceful Atomic Energy
			 Cooperation Act of 2006 the following: , or an amendment to such
			 agreement,.
						312.Biosecurity
			 engagement programChapter 9
			 of Part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2349bb et seq.) is
			 amended by inserting after section 584 the following new section:
					
						584A.Global
				pathogen security program
							(a)EstablishmentThe
				Secretary of State shall establish a program to combat bioterrorism world-wide
				by providing training, equipment, and financial and technical (including legal)
				assistance in such areas as biosecurity, biosafety, pathogen surveillance, and
				timely response to outbreaks of infectious disease, and by providing increased
				opportunity for scientists who possess expertise that could make a material
				contribution to the development, manufacture, or use of biological weapons to
				engage in remunerative careers that promote public health and safety.
							(b)Activities
				includedActivities in the program established pursuant to
				subsection (a) may include such activities as the Biosecurity Engagement
				Program of the Office of Cooperative Threat Reduction in the Department of
				State.
							.
				CReporting
			 Requirements
				321.Amendments to
			 the Arms Control and Disarmament Act
					(a)Verification of
			 complianceSection 306(a) of the Arms Control and Disarmament Act
			 (22 U.S.C. 2577(a)) is amended by inserting or other formal
			 commitment after agreement each place it appears in
			 paragraphs (1) and (2).
					(b)Annual reports
			 to CongressSection 403 of the Arms Control and Disarmament Act
			 (22 U.S.C. 2593a) is amended to read as follows:
						
							403.Annual reports to Congress(a)Report on objectives
				and negotiationsNot later than April 15 of each year, the
				President shall submit to the Speaker of the House of Representatives and to
				the Chairman of the Committee on Foreign Relations of the Senate a report
				prepared by the Secretary of State, in consultation with the Secretary of
				Defense, the Secretary of Energy, the Director of National Intelligence, and
				the Chairman of the Joint Chiefs of Staff, on the status of United States
				policy and actions with respect to arms control, nonproliferation, and
				disarmament. Such report shall include—
									(1)a detailed
				statement concerning the arms control, nonproliferation, and disarmament
				objectives of the executive branch of Government for the forthcoming year;
				and
									(2)a detailed
				assessment of the status of any ongoing arms control, nonproliferation, or
				disarmament negotiations, including a comprehensive description of negotiations
				or other activities during the preceding year and an appraisal of the status
				and prospects for the forthcoming year.
									(b)Report on
				complianceNot later than April 15 of each year, the President
				shall submit to the Speaker of the House of Representatives and to the Chairman
				of the Committee on Foreign Relations of the Senate a report prepared by the
				Secretary of State with the concurrence of the Director of National
				Intelligence and in consultation with the Secretary of Defense, the Secretary
				of Energy, and the Chairman of the Joint Chiefs of Staff on the status of
				United States policy and actions with respect to arms control,
				nonproliferation, and disarmament compliance. Such report shall include—
									(1)a detailed
				assessment of adherence of the United States to obligations undertaken in arms
				control, nonproliferation, and disarmament agreements, including information on
				the policies and organization of each relevant agency or department of the
				United States to ensure adherence to such obligations, a description of
				national security programs with a direct bearing on questions of adherence to
				such obligations and of steps being taken to ensure adherence, and a
				compilation of any substantive questions raised during the preceding year and
				any corrective action taken;
									(2)a detailed
				assessment of the adherence of other nations to obligations undertaken in all
				arms control, nonproliferation, and disarmament agreements or commitments,
				including the Missile Technology Control Regime, to which the United States is
				a participating state, including information on actions taken by each nation
				with regard to the size, structure, and disposition of its military forces in
				order to comply with arms control, nonproliferation, or disarmament agreements
				or commitments, including, in the case of each agreement or commitment about
				which compliance questions exist—
										(A)a description of
				each significant issue raised and efforts made and contemplated with the other
				participating state to seek resolution of the difficulty;
										(B)an assessment of
				damage, if any, to United States security and other interests;
										(C)recommendations
				as to any steps that should be considered to redress any damage to United
				States national security and to reduce compliance problems; and
										(D)for states that
				are not parties to such agreements or commitments, a description of activities
				of concern carried out by such states and efforts underway to bring such states
				into adherence with such agreements or commitments;
										(3)a discussion of
				any material noncompliance by foreign governments with their binding
				commitments to the United States with respect to the prevention of the spread
				of nuclear explosive devices (as defined in section 830(4) of the Nuclear
				Proliferation Prevention Act of 1994 (22 U.S.C. 6305(4)) by non-nuclear-weapon
				states (as defined in section 830(5) of that Act (22 U.S.C. 6305(5)) or the
				acquisition by such states of unsafeguarded special nuclear material (as
				defined in section 830(8) of that Act (22 U.S.C. 6305(8)), including—
										(A)a net assessment
				of the aggregate military significance of all such violations;
										(B)a statement of
				the compliance policy of the United States with respect to violations of those
				commitments; and
										(C)what actions, if
				any, the President has taken or proposes to take to bring any country
				committing such a violation into compliance with those commitments; and
										(4)a specific
				identification, to the maximum extent practicable in unclassified form, of each
				and every question that exists with respect to compliance by other countries
				with arms control, nonproliferation, and disarmament agreements and other
				formal commitments with the United States.
									(c)Chemical
				weapons convention compliance report requirement satisfiedThe
				report submitted pursuant to subsection (b) shall include the information
				required under section 2(10)(C) of Senate Resolution 75, 105th Congress, agreed
				to April 24, 1997, advising and consenting to the ratification of the
				Convention on the Prohibition of Development, Production, Stockpiling and Use
				of Chemical Weapons and on Their Destruction, with annexes, done at Paris
				January 13, 1993 and entered into force April 29, 1997 (popularly known as the
				Chemical Weapons Convention; T.Doc. 103–21).
								(d)Classification
				of reportThe reports required by this section shall be submitted
				in unclassified form, with classified annexes, as appropriate. The report
				portions described in paragraphs (2) and (3) of subsection (b) shall summarize
				in detail, at least in classified annexes, the information, analysis, and
				conclusions relevant to possible noncompliance by other countries that are
				provided by United States intelligence agencies.
								(e)Reporting
				consecutive noncomplianceIf the President in consecutive reports
				submitted to the Congress under subsection (b) reports that any country is not
				in full compliance with its binding nonproliferation commitments to the United
				States, then the President shall include in the second such report an
				assessment of what actions are necessary to compensate for such
				violations.
								(f)Additional
				requirementEach report required by subsection (b) shall include
				a discussion of each significant issue described in paragraph (4) of such
				subsection that was contained in a previous report issued under this section
				during 1995, or after December 31, 1995, until the question or concern has been
				resolved and such resolution has been reported in detail to the Committee on
				Foreign Relations and the Select Committee on Intelligence of the Senate and
				the Committee on Foreign Affairs and the Permanent Select Committee on
				Intelligence of the House of
				Representatives.
								.
					322.Adequate
			 funding for IAEA safeguards
					(a)Section 201(b) of
			 the Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3241(b)) is amended to
			 read as follows:
						
							(b)ensure that the
				IAEA has the financial, technical, and personnel resources available to fully
				carry out its safeguards mission and that, to the maximum extent possible,
				safeguards activities are financed by the regular budget of the IAEA and not by
				voluntary contributions to the
				Agency;
							.
					323.Annual report
			 on nuclear nonproliferation
					(a)Report
			 requiredNot later than March 1 of each year, except in 2009 and
			 every fourth year thereafter not later than June 1, the President, shall,
			 submit to Congress a report on the efforts of Federal departments and agencies
			 to prevent nuclear proliferation. The report shall include—
						(1)a description of
			 the progress made toward—
							(A)negotiating the
			 initiatives contemplated in sections 104 and 105 of Nuclear Non-Proliferation
			 Act of 1978 (22 U.S.C. 3223 and 3224);
							(B)negotiating the
			 international arrangements or other mutual undertakings contemplated in section
			 403 of the Nuclear Non-Proliferation Act of 1978 (42 U.S.C. 2153b);
							(C)encouraging
			 non-nuclear-weapon states that are not party to the Nuclear Non-Proliferation
			 Treaty to adhere to the Treaty or, pending such adherence, to enter into
			 comparable agreements with respect to safeguards and to foreswear the
			 development of any nuclear explosive devices, and discouraging nuclear exports
			 to non-nuclear-weapon states which have not taken such steps;
							(D)strengthening the
			 safeguards of the IAEA as contemplated in section 201 of the Nuclear
			 Non-Proliferation Act of 1978 (22 U.S.C. 3241), particularly including ensuring
			 that IAEA safeguards programs are adequately funded and reducing the proportion
			 of IAEA funding for safeguards activities covered by voluntary contributions;
			 and
							(E)renegotiating
			 agreements for cooperation as contemplated in section 404(a) of the Nuclear
			 Non-Proliferation Act of 1978 (42 U.S.C. 2153c);
							(2)an assessment of
			 the impact of the progress described in paragraph (1) on the non-proliferation
			 policy of the United States;
						(3)an explanation of
			 the precise reasons why progress has not been made on any particular point and
			 recommendations with respect to appropriate measures to encourage
			 progress;
						(4)a statement of
			 the President’s general and specific nonproliferation and threat reduction
			 objectives and how the efforts of Federal agencies will be coordinated most
			 effectively, pursuant to section 1334 of the Foreign Relations Authorization
			 Act, Fiscal Year 2003 (50 U.S.C. 2357b), to achieve those objectives;
						(5)a statement of
			 what legislative modifications, if any, are necessary in the President’s
			 judgment to achieve the nonproliferation policy of the United States;
						(6)a determination
			 as to which non-nuclear-weapon states with which the United States has an
			 agreement for cooperation in effect or under negotiation, if any, have—
							(A)detonated a
			 nuclear device;
							(B)refused to accept
			 the safeguards of the IAEA on all of their peaceful nuclear activities;
							(C)refused to give
			 specific assurances that they will not manufacture or otherwise acquire any
			 nuclear explosive device; or
							(D)engaged in
			 activities involving source or special nuclear material and having direct
			 significance for the manufacture or acquisition of nuclear explosive
			 devices;
							(7)an assessment of
			 whether any of the policies set forth in the Nuclear Non-Proliferation Act of
			 1978 (Public Law 95–242) have, on balance, been counterproductive from the
			 standpoint of preventing proliferation;
						(8)a description of
			 the progress made toward establishing procedures to facilitate the timely
			 processing of requests for subsequent arrangements and export licenses in order
			 to enhance the reliability of the United States in meeting its commitments to
			 supply nuclear reactors and fuel to nations which adhere to effective
			 non-proliferation policies;
						(9)a description of
			 the implementation of nuclear and nuclear-related dual-use export controls in
			 the preceding calendar year, including a summary by type of commodity and
			 destination of—
							(A)all transactions
			 for which—
								(i)an
			 export license was issued for any good controlled under section 309(c) of the
			 Nuclear Non-Proliferation Act of 1978 (42 U.S.C. 2139a(c));
								(ii)an
			 export license was issued under section 109 b. of the Atomic Energy Act of 1954
			 (42 U.S.C. 2139(b));
								(iii)approvals were
			 issued under the Export Administration Act of 1979 (50 U.S.C. App. 2401 et
			 seq.) or section 109 b.(3) of the Atomic Energy Act of 1954 (42 U.S.C.
			 2139(b)(3)), for the retransfer of any item, technical data, component, or
			 substance; or
								(iv)authorizations
			 were made as required by section 57 b.(2) of the Atomic Energy Act of 1954 (42
			 U.S.C. 2077(b)(2)) to engage, directly or indirectly, in the production of
			 special nuclear material;
								(B)each instance in
			 which—
								(i)a
			 sanction has been imposed under section 821(a) or section 824 of the Nuclear
			 Proliferation Prevention Act of 1994 (22 U.S.C. 6301(a)) or section 102(b)(1)
			 of the Arms Export Control Act (22 U.S.C. 2799aa–1(b)(1));
								(ii)sales or leases
			 have been denied under section 3(f) of the Arms Export Control Act (22 U.S.C.
			 2753(f)) or transactions have been prohibited by reason of acts relating to
			 proliferation of nuclear explosive devices as described in section 40(d) of
			 that Act;
								(iii)a
			 sanction has not been imposed by reason of section 821(c)(2) of the Nuclear
			 Proliferation Prevention Act of 1994 (22 U.S.C. 6301(c)(2)) or the imposition
			 of a sanction has been delayed under section 102(b)(4) of the Arms Export
			 Control Act (22 U.S.C. 2799aa–1(b)(4)); or
								(iv)a
			 waiver of a sanction has been made under—
									(I)section 821(f) or
			 section 824 of the Nuclear Proliferation Prevention Act of 1994;
									(II)section 620E(d)
			 of the Foreign Assistance Act of 1961 (22 U.S.C. 2375(d)), or paragraph (5) or
			 (6)(B) of section 102(b) of the Arms Export Control Act (22 U.S.C.
			 2799aa–1(b));
									(III)section 40(g)
			 of the Arms Export Control Act (22 U.S.C. 2780(g)) with respect to the last
			 sentence of section 40(d) of that Act (22 U.S.C. 2780(g)); or
									(IV)section 614 of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2364) with respect to section
			 620E of that Act (22 U.S.C. 2375) or section 3(f), the last sentence of section
			 40(d), or 102(b)(1) of the Arms Export Control Act; and
									(C)the progress of
			 those independent states of the former Soviet Union that are non-nuclear-weapon
			 states and of the Baltic states towards achieving the objective of applying
			 full scope safeguards to all their peaceful nuclear activities.
							(b)FormPortions
			 of the information required by subsection (a)(6) may be submitted in classified
			 form, as necessary. Any such information that may not be published or disclosed
			 under section 12(c)(1) of the Export Administration Act of 1979 (50 U.S.C. App.
			 2411(c)(1)) shall be submitted as classified.
					(c)Incorporation
			 by reference
						(1)Cooperative
			 threat reduction programsInformation relevant to the report
			 required under this section that is already contained in an annual report on
			 activities and assistance under Cooperative Threat Reduction programs submitted
			 to Congress under section 1308 of the Floyd D. Spence National Defense
			 Authorization Act for Fiscal Year 2001 (Public Law 106-398; 114 Stat. 1654-341)
			 for the year for which the report required under this section is submitted may
			 be cited by reference in the report required under this section.
						(2)Implementing
			 recommendations of the 9/11 commission act of 2007Information
			 relevant to the report required under this section that is already contained in
			 an annual report on the strategy and policies developed pursuant to section
			 1841 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50
			 U.S.C. 2931) for the current and future fiscal years during which the report
			 required under this section is submitted may be cited by reference in the
			 report required under this section.
						(3)Arms control,
			 nonproliferation, and disarmamentInformation relevant to the
			 report required under this section that is already contained in an annual
			 report on the status of United States policy and actions with respect to arms
			 control, nonproliferation, and disarmament developed pursuant to section 403 of
			 the Arms Control and Disarmament Act (22 U.S.C. 2593a) for the year for which
			 the report required under this section is submitted may be cited by reference
			 in the report required under this section.
						(4)Nuclear weapons
			 securityInformation relevant to the report required under this
			 section that is already contained in an annual report on the security of
			 nuclear weapons and related equipment and formula quantities of strategic
			 special nuclear material outside of the United States developed pursuant to
			 section 3134 of the National Defense Authorization Act for Fiscal Year 2008 (22
			 U.S.C. 3244 note) for the year for which the report required under this section
			 is submitted may be cited by reference in the report required under this
			 section.
						324.Amended
			 additional reports on nonproliferationSection 602(c)(1) of the Nuclear
			 Non-Proliferation Act of 1978 (22 U.S.C. 3282(c)(1)) is amended—
					(1)by striking
			 Director of Central Intelligence and inserting Director
			 of National Intelligence;
					(2)by inserting
			 , Armed Services, after Foreign Relations;
			 and
					(3)by striking
			 Committee on International Relations and inserting
			 Committees on Foreign Affairs and Armed Services.
					325.Consolidation
			 of reports on non-proliferation in South Asia
					(a)In
			 generalSection 620F(c) of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2376(c)) is amended by adding at the end the following: Such
			 report shall also include a description of the efforts of the United States
			 Government to achieve the objectives described in subsections (a) and (b) of
			 section 1601 of the Foreign Relations Authorization Act, Fiscal Year 2003
			 (Public Law 107–228; 116 Stat. 1459), the progress made toward achieving such
			 objectives, and the likelihood that such objectives will be achieved within the
			 year following the reporting period..
					(b)Elimination of
			 duplicative reporting requirementsSection 1601 of the Foreign
			 Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 116 Stat.
			 1459) is amended—
						(1)in subsection
			 (a), by striking by September 30, 2003;
						(2)in subsection
			 (b), by striking not later than September 30, 2003; and
						(3)by striking
			 subsection (c).
						326.Repeal of
			 annual report on Russian debt reduction for nonproliferationSection 1321 of the Foreign Relations
			 Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 5952 note),
			 is hereby repealed.
				327.Annual
			 assessments of nonproliferation and disarmament fund projects
					(a)In
			 generalNo later than September 1, 2009, and annually thereafter
			 for the following two years, the Comptroller General of the United States shall
			 submit to the Committee on Foreign Relations and the Committee on
			 Appropriations in the Senate and the Committee on Foreign Affairs and the
			 Committee on Appropriations in the House of Representatives an assessment of
			 projects and project proposals carried out under the Nonproliferation and
			 Disarmament Fund (hereinafter, “NDF”) authorized under section 504 of the
			 FREEDOM Support Act (Public Law 102–511; 22 U.S.C. 5854). The first such
			 assessment shall apply to projects approved to be carried out during the
			 previous 5 calendar years, and to project proposals not carried out by the NDF
			 that were submitted to it between January 1, 2004, and December 31, 2007. Each
			 subsequent assessment shall cover projects approved to be carried out by the
			 NDF during the previous calendar year.
					(b)ContentThe
			 first such assessment under subsection (a) shall include—
						(1)An examination of
			 each project proposal, including—
							(A)the purpose of
			 such proposal;
							(B)the name of the
			 requesting Federal agency or drafting office;
							(C)the reason or
			 reasons why the Federal agency or drafting office requesting that the NDF carry
			 out such proposed project was not able to undertake such project;
							(D)a statement as to
			 whether such project proposal was—
								(i)fully
			 funded;
								(ii)funded at a
			 different amount than the Federal agency or drafting office submitting such
			 proposal requested;
								(iii)deferred
			 (including the reason why such proposal was deferred); or
								(iv)not funded
			 (including the reason or reasons why such proposal was not funded).
								(2)An examination of
			 each project approved to be carried out under the NDF, including the
			 information required under subparagraphs (A), (B), and (C) of paragraph (1)
			 and—
							(A)the date on which
			 the project was approved;
							(B)an assessment of
			 whether the approved project included a schedule for completion;
							(C)a review of the
			 contract for the project, including whether the contract is consistent, or, for
			 those projects with respect to which NDF notwithstanding authorities were used,
			 would have been consistent, with the Federal Acquisition Regulations;
							(D)an examination,
			 in consultation with the Office of the Legal Adviser in the Department of
			 State, of whether and to what extent it was necessary to rely on NDF
			 notwithstanding authorities to carry out such project;
							(E)if the contract
			 for the project involves design, construction, or acquisition of equipment, a
			 listing of the private entities associated with such activities;
							(F)an estimate of
			 whether the project can be completed within the funding amounts previously
			 notified to Congress;
							(G)the name of any
			 international organization receiving funds from the NDF and the purposes for
			 which such funds are being made available to that organization; and
							(H)the office that
			 serves as the executive agent for such project.
							(3)A summary of all
			 funds that have been de-obligated for any NDF project previously notified to
			 Congress.
						(4)An examination of
			 any funds previously notified to Congress that will not be expended on the
			 originally notified project, and an assessment of the reasons why the amounts
			 notified to Congress were not expended on that project, including whether such
			 project was completed, withdrawn, or the funds were otherwise no longer
			 needed.
						(5)A summary of the
			 unobligated and obligated balances of the NDF.
						(6)An assessment,
			 for those projects carried out by the NDF, of the extent to which the Federal
			 agency or drafting office effectively coordinated draft project proposals with
			 all Federal agencies with applicable policy responsibilities.
						(7)A review of NDF
			 project implementation and mission management, including the following:
							(A)The roles and
			 functions with respect to NDF project implementation and mission management of
			 each of the following NDF officers:
								(i)The
			 Director.
								(ii)The Deputy
			 Director.
								(iii)The
			 Comptroller.
								(iv)NDF Policy
			 Officers.
								(v)NDF
			 Negotiators.
								(vi)The Executive
			 Secretary.
								(vii)The Chief of
			 Operations.
								(viii)Program
			 managers.
								(ix)Contract
			 administrators.
								(x)Project support
			 specialists.
								(xi)Financial
			 Specialists.
								(B)The extent to
			 which any of the positions set forth in subparagraph (A) rely on or are
			 performed by private entities.
							(C)The extent to
			 which accounting and fund control programs and offices of the Department of
			 State, including the NDF Comptroller, have the necessary information technology
			 and oversight tools to ensure that NDF funds are used in an efficient and
			 accountable manner.
							(D)Whether NDF has
			 adequate internal audit capabilities.
							(c)Subsequent
			 assessmentsEach subsequent assessment under subsection (a) shall
			 include only the matters addressed under paragraphs (2), (3), (4), (5), and (6)
			 of subsection (b).
					328.Reports on
			 2010 Nuclear Non-Proliferation Treaty Review Conference
					(a)Report on
			 comprehensive objectives, strategy, and policies
						(1)In
			 generalNot later than October 31, 2009, the President shall
			 submit to Congress a report, in classified and unclassified forms, that details
			 the comprehensive objectives, strategy, and policies of the United States
			 regarding the 2010 Nuclear Non-Proliferation Treaty Review Conference.
						(2)ContentThe
			 report required under paragraph (1) shall describe—
							(A)overall changes
			 or revisions to the international nuclear nonproliferation framework, including
			 the Nuclear Non-Proliferation Treaty, that may be needed to realize a more
			 robust and effective global nuclear nonproliferation system;
							(B)the spread of
			 sensitive nuclear technologies, in particular uranium enrichment and nuclear
			 fuel reprocessing;
							(C)country-specific
			 nuclear proliferation concerns;
							(D)efforts to uphold
			 Article IV commitments on peaceful nuclear use, including the establishment of
			 a nuclear fuel bank or authority;
							(E)accelerated
			 implementation of obligations and commitments under the Nuclear
			 Non-Proliferation Treaty or pursuant to resolutions supported by the United
			 States and adopted at previous Nuclear Non-Proliferation Treaty Review
			 Conferences for the purpose of reducing the world's stockpiles of nuclear
			 weapons and weapons-grade fissile material;
							(F)nuclear and other
			 nonproliferation initiatives such as the Proliferation Security
			 Initiative;
							(G)the United States
			 assessment of the objectives and strategies of other states with regard to the
			 2010 Nuclear Non-Proliferation Treaty Review Conference, including the Nuclear
			 Weapons States under the Treaty, members of the Nuclear Suppliers Group, and
			 leading States Parties associated with the Non-Aligned Movement; and
							(H)the United States
			 diplomatic strategy leading up to the Conference to build and strengthen the
			 international consensus regarding United States objectives.
							(b)Report on
			 outcomes of conference
						(1)In
			 generalNot later than 60 days after the conclusion of the 2010
			 Nuclear Non-Proliferation Treaty Review Conference, the President shall submit
			 to Congress a report, in classified and unclassified forms, regarding the
			 outcomes of the Conference.
						(2)ContentThe
			 report required under paragraph (1) shall provide an assessment of the overall
			 outcome of the Conference as well as United States consultations and
			 negotiations and outcomes regarding the items listed in subsection
			 (a)(2).
						IVNuclear
			 Safeguards and Supply
			401.Short
			 titleThis title may be cited
			 as the Nuclear Safeguards and Supply
			 Act of 2008.
			402.Appropriate
			 congressional committees definedIn this title, the term appropriate
			 congressional committees means the Committee on Foreign Relations of the
			 Senate and the Committee on Foreign Affairs of the House of
			 Representatives.
			ANuclear
			 safeguards and nuclear fuel supply
				411.FindingsCongress makes the following
			 findings:
					(1)The Nuclear
			 Non-Proliferation Treaty and the safeguards system of the International Atomic
			 Energy Agency (IAEA) are indispensable to international peace and
			 security.
					(2)Congress has long
			 supported efforts aimed at effective and efficient assurances of nuclear fuel
			 supply, the strengthening of IAEA safeguards, and assistance to the developing
			 world for nuclear and non-nuclear energy sources, as embodied in the Nuclear
			 Non-Proliferation Act of 1978 (22 U.S.C. 3201 et seq.).
					(3)The February 22,
			 2005, Report of the IAEA Experts Group on Multilateral Approaches to the
			 Nuclear Fuel Cycle found that, in addition to increased verification activities
			 in various nations such as Iran, another factor contributing to significant and
			 troubling demands on the IAEA safeguards system was that the civilian
			 nuclear industry appears to be poised for worldwide expansion and that
			 [r]apidly growing global demand for electricity, the uncertainty of
			 supply and price of natural gas, soaring prices for oil, concerns about air
			 pollution and the immense challenge of lowering greenhouse gas emissions, are
			 all forcing a fresh look at nuclear power. As the technical and organizational
			 foundations of nuclear safety improve, there is increasing confidence in the
			 safety of nuclear power plants. In light of existing, new and reawakened
			 interest in many regions of the world, the prospect of new nuclear power
			 stations on a large scale is therefore real. A greater number of States will
			 consider developing their own fuel cycle facilities and nuclear know-how, and
			 will seek assurances of supply in materials, services and
			 technologies.
					(4)The same report
			 also found, Two primary deciding factors dominate all assessments of
			 multilateral nuclear approaches namely Assurance of
			 non-proliferation and Assurance of supply and services.
			 Both are recognised overall objectives for governments and for the NPT
			 community. In practice, each of these two objectives can seldom be achieved
			 fully on its own. History has shown that it is even more difficult to find an
			 optimum arrangement that will satisfy both objectives at the same time. As a
			 matter of fact, multilateral approaches could be a way to satisfy both
			 objectives.
					(5)The same report
			 also found, The non-proliferation value of a multilateral arrangement is
			 measured by the various proliferation risks associated with a nuclear facility,
			 whether national or multilateral. These risks include the diversion of
			 materials from [a multilateral nuclear approach or MNA] (reduced through the
			 presence of a multinational team), the theft of fissile materials, the
			 diffusion of proscribed or sensitive technologies from MNAs to unauthorized
			 entities, the development of clandestine parallel programmes and the breakout
			 scenario. The latter refers to the case of the host country breaking
			 out, for example, by expelling multinational staff, withdrawing from
			 the NPT (and thereby terminating its safeguards agreement), and operating the
			 multilateral facility without international control.
					(6)The 2004 Report
			 of the United Nations Secretary-General's High-Level Panel on Threats,
			 Challenges and Change found that creating incentives for countries to forego
			 the development of domestic uranium enrichment and reprocessing facilities is
			 essential, and that such suggestions, if implemented swiftly and firmly, offer
			 a real chance to reduce the risk of a nuclear attack, whether by states or
			 non-state actors, and that such proposals should be put into effect
			 without delay.
					(7)On February 11,
			 2004, President George W. Bush stated, The world's leading nuclear
			 exporters should ensure that states have reliable access at reasonable cost to
			 fuel for civilian reactors, so long as those states renounce enrichment and
			 reprocessing. Enrichment and reprocessing are not necessary for nations seeking
			 to harness nuclear energy for peaceful purposes.
					(8)According to some
			 experts, global energy demand will grow by 50 percent in the next 20 years,
			 predominantly in the developing world.
					(9)Nuclear power may
			 play an increasing role in electricity supply to both the developed and the
			 developing world over the next several decades.
					(10)The Government
			 Accountability Office (GAO) stated in testimony before Congress in September
			 2006 that a significant factor limiting the effectiveness of the current IAEA
			 safeguards system is that more than half, or 111 out of 189, of the NPT
			 signatories have not yet brought the Additional Protocol into force, including
			 the United States.
					(11)The GAO also
			 testified that an additional weakness in implementing strengthened
			 safeguards is that safeguards are significantly limited or not applied in about
			 60 percent, or 112 out of 189, of the NPT signatory countries—either because
			 they have an agreement (known as a small quantities protocol) with IAEA, and
			 are not subject to most safeguards measures, or because they have not concluded
			 a comprehensive safeguards agreement with IAEA.
					(12)The GAO also
			 testified that while IAEA is increasingly relying on the analytical
			 skills of its staff to detect countries’ undeclared nuclear activities, the
			 agency is facing a looming human capital crisis. In the next 5 years, IAEA will
			 experience a large turnover of senior safeguards inspectors and high-level
			 management officials. Delays in filling critical safeguards positions limit
			 IAEA’s ability to implement strengthened safeguards.
					(13)Outdated and
			 unnecessary staff restrictions have prevented the IAEA from maintaining and
			 equipping a well-trained cadre of professional staff at the IAEA’s Safeguards
			 Analytical Laboratory (SAL), located at Seibersdorf, Austria.
					(14)A goal of the
			 Department of State’s budget request for fiscal year 2007 for United States
			 voluntary contributions to the IAEA was [s]trengthening quality control
			 and sensitivity of analyses by the Safeguards Analytical Laboratory (SAL) and
			 the Network of Analytical Laboratories, and reviewing needs for possible
			 refurbishment or replacement of SAL.
					(15)Considerable
			 investment is needed for SAL to meet future IAEA requirements as its workload
			 is growing, the laboratory’s infrastructure is aging, and IAEA requirements
			 have become more demanding, and while initial plans have been made for
			 laboratory enhancement and are currently pending budgetary approval (sometime
			 in 2009), the simple fact is that, as more countries implement IAEA safeguards,
			 many more nuclear samples come to SAL for analysis.
					(16)Any proposals
			 for the creation of bilateral or multilateral assurances of supply mechanisms
			 must take into account, and be achieved in a manner that minimizes, the risk of
			 nuclear proliferation or regional arms races and maximizes adherence to
			 international nonproliferation regimes, including, in particular, the
			 Guidelines of the Nuclear Suppliers Group (NSG), and the IAEA Additional
			 Protocol.
					(17)Any proposal to
			 create an assurance of supply mechanism in or with a certain country or group
			 of countries should not result in decreased emphasis on existing nuclear
			 safeguards verification efforts and compliance challenges.
					(18)The existing
			 funding, planning, and execution of IAEA safeguards is not sufficient to meet
			 the predicted growth in the future of civilian nuclear power, and therefore any
			 growth in civilian nuclear power must be evaluated against the challenges it
			 poses to verification of the assurances of peace and security provided by the
			 IAEA safeguards system.
					(19)The existing
			 IAEA safeguards system, and the Additional Protocol and the Guidelines of the
			 NSG, represent the current, minimum standards for controlling access to and
			 trade in civilian nuclear technology and should continue to be improved,
			 expanded, and strengthened.
					412.Declaration of
			 policy
					(a)Continuation of
			 existing policyIt shall
			 remain the policy of the United States—
						(1)to create
			 mechanisms to provide adequate supplies of nuclear fuel consistent with the
			 provisions of the Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3201 et
			 seq.), in particular title I of such Act (22 U.S.C. 3221 et seq.);
						(2)to strengthen the
			 IAEA safeguards system consistent with the provisions of the Nuclear
			 Non-Proliferation Act of 1978 (22 U.S.C. 3201 et seq.), in particular title II
			 of such Act (22 U.S.C. 3241 et seq.); and
						(3)to cooperate with
			 other nations, international institutions, and private organizations to assist
			 in the development of non-nuclear energy resources under title V of the Nuclear
			 Non-Proliferation Act of 1978 (22 U.S.C. 3261 et seq.).
						(b)Declaration of
			 new policyIt shall be the policy of the United States to
			 discourage the development of enrichment and reprocessing capabilities in
			 additional countries, encourage the creation of bilateral and multilateral
			 assurances of nuclear fuel supply, and ensure that all supply mechanisms
			 operate in strict accordance with the IAEA safeguards system and do not result
			 in any additional unmet verification burdens for the system.
					413.Safeguards
			 Analytical Laboratory
					(a)Authorization
			 of appropriationsIn addition to the amount requested by the
			 President for United States Voluntary Contributions to the IAEA for Fiscal Year
			 2009, an additional $10,000,000 is authorized to be appropriated under this Act
			 for the refurbishment or possible replacement of the IAEA Safeguards Analytical
			 Laboratory.
					(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of State shall submit to the appropriate congressional committees a report on
			 the refurbishment or possible replacement of the IAEA Safeguards Analytical
			 Laboratory pursuant to subsection (a).
					414.Safeguards
			 technology development programThe Secretary of State is authorized, in
			 cooperation with the Secretary of Energy and the Directors of the National
			 Laboratories and in consultation with the Secretary of Defense and the Director
			 of National Intelligence, to pursue a program—
					(1)to strengthen
			 technical safeguards research and development;
					(2)to increase
			 resources, identify near-term technology goals, formulate a technology roadmap,
			 and improve interagency coordination on safeguards technology; and
					(3)to examine
			 proliferation resistance in design and development of all future nuclear energy
			 systems.
					415.Safeguards
			 Cadre Program
					(a)In
			 generalThe Secretary of State, in cooperation with the Secretary
			 of Energy and the Directors of the United States Department of Energy National
			 Laboratories and Technology Centers (in this title referred to as the
			 Directors of the National Laboratories), is authorized to
			 develop, in accordance with section 3343 of title 5, United States Code, a
			 program to create a dedicated cadre of professionals assigned to the task of
			 promoting, strengthening, and providing technical assistance to the IAEA
			 safeguards system.
					(b)ContentThe
			 program authorized under subsection (a) shall ensure that—
						(1)necessary
			 incentives are in place to ensure that any United States persons serving within
			 the IAEA are not professionally disadvantaged by such service when returning to
			 the Federal workforce;
						(2)high priority is
			 placed on safeguards positions within the IAEA by the United States;
						(3)budget authority
			 is provided to train and retain those personnel designated to be a part of the
			 safeguards cadre program; and
						(4)safeguards
			 professionals retain appropriate security clearances during any work they
			 undertake while serving in the IAEA safeguards system.
						BNuclear fuel
			 supply
				421.Authority for
			 bilateral and multilateral nuclear fuel supply mechanisms
					(a)In
			 generalThe President is authorized to create, consistent with
			 title I of the Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3221 et seq.),
			 and other applicable provisions of law, bilateral and multilateral mechanisms
			 to provide a reliable supply of nuclear fuel to those countries and groups of
			 countries that adhere to policies designed to prevent the proliferation of
			 nuclear weapons and that decide to forgo a national uranium enrichment program
			 and spent nuclear fuel reprocessing facilities.
					(b)Purpose of
			 mechanismsThe mechanisms authorized under subsection (a) shall,
			 to the maximum extent practicable, take into account the following:
						(1)The economic
			 rationale for a country or countries pursuing nuclear power, including existing
			 sources of power for such country or countries.
						(2)Whether such
			 country or countries are in compliance with their obligations under applicable
			 safeguards agreements and additional protocols with the IAEA.
						(3)Whether or not
			 the development in such country or countries of the complete nuclear fuel cycle
			 would impose new, costly IAEA safeguards measures that cannot be supported by
			 current IAEA safeguards implementation in such country or countries, such that
			 there is a reasonable assurance that all nuclear materials in such country or
			 countries are for peaceful purposes and that there are no undeclared nuclear
			 materials or activities in such country or countries.
						(4)An evaluation of
			 the proliferation dangers of such country or countries developing nuclear fuel
			 cycle facilities for the production and disposition of source and special
			 nuclear materials.
						(5)Whether or not
			 the country or countries that would be recipients of nuclear fuel or other
			 assistance provided by the United States are or have ever been designated as
			 state sponsors of terrorism pursuant to section 620A of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2371), section 40 of the Arms Export Control Act (22
			 U.S.C. 2780), or section 6(j) of the Export Administration Act (50 U.S.C. App.
			 2405(j)).
						(6)If done under a
			 bilateral supply mechanism, whether IAEA safeguards are being applied or will
			 be applied to any facility, site, or location where international nuclear fuel
			 supply activities are to be carried out.
						(7)Whether, in the
			 case of a multilateral supply mechanism, procedures are in place to ensure that
			 when United States funds are used or when United States nuclear materials are
			 to be used, exported, or reexported, all applicable provisions of United States
			 law are followed.
						(8)Whether the
			 recipient country or countries of any fuel provided under this Act are or will
			 become a party, prior to the commencement of any nuclear fuel supply under this
			 Act, to—
							(A)the Nuclear
			 Non-Proliferation Treaty;
							(B)in the case of a
			 non-nuclear-weapon State Party to the Nuclear Non-Proliferation Treaty, a
			 comprehensive safeguards agreement that is in force, pursuant to which the IAEA
			 has the right and obligation to ensure that safeguards are applied, in
			 accordance with the terms of the agreement, on all source or special
			 fissionable material in all peaceful nuclear activities within the territory of
			 such country, under its jurisdiction, or carried out under its control
			 anywhere, for the exclusive purpose of verifying that such material is not
			 diverted to nuclear weapons or other nuclear explosive devices;
							(C)an additional
			 protocol;
							(D)the Convention on
			 Nuclear Safety, done at Vienna September 20, 1994, and entered into force
			 October 24, 1996;
							(E)the Convention on
			 Physical Protection of Nuclear Materials, done at Vienna October 26, 1979, and
			 entered into force February 8, 1987; and
							(F)the Convention on
			 Supplementary Compensation for Nuclear Damage, done at Vienna September 12,
			 1997.
							(9)The extent to
			 which the recipient country or countries have or will have prior to the
			 commencement of any nuclear fuel supply under this Act effective and
			 enforceable export controls regarding nuclear and dual-use nuclear technology
			 and other sensitive materials comparable to those maintained by the United
			 States.
						(10)The conformity
			 of the safety and regulatory regimes in the recipient country or countries
			 regarding the nuclear power sector with similar United States laws and
			 regulations.
						(11)The history of
			 safety or environmental problems associated with any nuclear site, facility, or
			 location in the recipient country or countries in the past, and the potential
			 for future safety or environmental problems or issues in connection with the
			 civilian nuclear power development plan of the country or countries.
						(12)Whether the
			 recipient country or countries have resident within them any persons or
			 entities involved in the illicit trafficking of nuclear weapons, nuclear
			 materials, or dual-use nuclear technology.
						(13)Whether the
			 recipient country or countries have or will have sufficiently open and
			 transparent civilian power markets such that United States firms may benefit
			 from any such bilateral or multilateral supply mechanisms.
						(c)Rule of
			 constructionNothing in this Act shall be construed to provide
			 any authority with respect to bilateral cooperation with another country or
			 countries or any international organization or organizations in atomic energy
			 that is additional to the authority provided under the Atomic Energy Act of
			 1954 (42 U.S.C. 2011 et seq.) and all other applicable laws and regulations in
			 effect on the date of the enactment of this Act.
					422.Report on the
			 establishment of an international fuel authority
					(a)Report
			 requiredNot later than 180 days after the date of enactment of
			 this Act, the President shall submit to the appropriate congressional
			 committees a report detailing the feasibility of establishing an International
			 Nuclear Fuel Authority (INFA) as called for in section 104 (a)(1) of the
			 Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3223(a)(1)).
					(b)ContentWithout
			 regard to any previous reports submitted under section 104 (a)(1) of the
			 Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3223), the report required
			 under subsection (a) shall evaluate, with respect to the feasibility of the
			 establishment of the International Nuclear Fuel Authority, the
			 following:
						(1)United States
			 laws and regulations that could be affected by the establishment of an
			 INFA.
						(2)What the cost to
			 the United States Government could be of establishing an INFA.
						(3)Potential
			 locations for the INFA.
						(4)The potential for
			 creating a fuel supply bank under the control of the INFA.
						(5)Nuclear materials
			 that should be placed within the control of the INFA, including which nuclear
			 activities should be carried out by the INFA for the production of nuclear fuel
			 or for use as fuel.
						(6)Whether the INFA
			 should provide nuclear fuel services to recipient countries.
						(7)Whether a
			 multilateral supply mechanism, such as the INFA, is, in the judgment of the
			 President, superior to bilateral mechanism for nuclear fuel supply.
						(8)How such an
			 international organization should operate to preserve freedom of markets in
			 nuclear fuel and avoid undue interference in the efficient operation of the
			 international nuclear fuel market.
						(9)The degree and
			 extent to which such a multilateral supply mechanism should be under the
			 control of, or a subordinate organization within, the IAEA, including whether
			 establishing such an INFA would be superior or preferable to allowing the IAEA,
			 pursuant to Article IX of the Statute of the IAEA, to become an international
			 broker of nuclear fuel and nuclear fuel services, including with respect to an
			 examination of the costs to IAEA Member States of effectively carrying out
			 clauses (1) through (4) of paragraph (H) of such Article.
						(10)The likely
			 receptivity of the major countries involved in the supply of nuclear fuel and
			 nuclear services to the creation of a multilateral supply mechanism such as the
			 INFA or one under the IAEA.
						423.Sense of the
			 Senate on IAEA fuel supplyIt
			 is the sense of the Senate that—
					(1)consistent with
			 the long-standing support provided by Congress for the nuclear verification and
			 technical cooperation projects of the IAEA, and with a view toward effective
			 verification of safeguards and a desire to ensure that the expansion of nuclear
			 power remains only for peaceful purposes, the United States should support,
			 either in annual voluntary and off-budget contributions to the IAEA, or in the
			 provision of nuclear fuel to the IAEA, a nuclear fuel bank within the
			 IAEA;
					(2)the Senate
			 commends the President for the September 26, 2005, announcement at the 49th
			 Session of the General Conference of the IAEA that the United States will
			 reserve up to 17 metric tons of highly enriched uranium for an IAEA verifiable
			 assured supply arrangement;
					(3)the Senate
			 commends the efforts of the Nuclear Threat Initiative (NTI) to contribute
			 $50,000,000 to the IAEA to help create a low enriched uranium stockpile owned
			 and managed by the IAEA; and
					(4)a combination of
			 public and private efforts, including the provisions of law previously enacted
			 in the Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3201 et seq.) and other
			 applicable laws, initiatives supported by the President, efforts provided for
			 by private groups, and the recommendations of many relevant studies, such as
			 those cited in section 101, will be necessary to effectively and flexibly
			 manage the growth of civilian nuclear power in a manner that does not result in
			 undue burdens on the IAEA safeguards system.
					VGlobal Pathogen
			 Surveillance
			501.Short
			 titleThis title may be cited
			 as the Global Pathogen Surveillance
			 Act of 2008.
			502.Findings;
			 purpose
				(a)FindingsCongress
			 makes the following findings:
					(1)The frequency of
			 the occurrence of biological events that could threaten the national security
			 of the United States has increased and is likely increasing. The threat to the
			 United States from such events includes threats from diseases that infect
			 humans, animals, or plants regardless of if such diseases are introduced
			 naturally, accidentally, or intentionally.
					(2)Bioterrorism
			 poses a grave national security threat to the United States. The insidious
			 nature of a bioterrorist attack, the likelihood that the recognition of such an
			 attack would be delayed, and the underpreparedness of the domestic public
			 health infrastructure to respond to such an attack could result in catastrophic
			 consequences following a biological weapons attack against the United
			 States.
					(3)The ability to
			 recognize that a country or organization is carrying out a covert biological
			 weapons programs is dependent on a number of indications and warnings. A
			 critical component of this recognition is the timely detection of sentinel
			 events such as community-level outbreaks that could be the earliest indication
			 of an emerging bioterrorist program in a foreign country. Early detection of
			 such events may enable earlier counterproliferation intervention.
					(4)A contagious
			 pathogen engineered as a biological weapon and developed, tested, produced, or
			 released in a foreign country could quickly spread to the United States.
			 Considering the realities of international travel, trade, and migration
			 patterns, a dangerous pathogen appearing naturally, accidentally, or
			 intentionally anywhere in the world can spread to the United States in a matter
			 of days, before any effective quarantine or isolation measures could be
			 implemented.
					(5)To combat
			 bioterrorism effectively and ensure that the United States is fully prepared to
			 prevent, recognize, and contain a biological weapons attack or emerging
			 infectious disease, measures to strengthen the domestic public health
			 infrastructure and improve domestic event detection, surveillance, and
			 response, while absolutely essential, are not sufficient.
					(6)The United States
			 should enhance cooperation with the World Health Organization, regional
			 international health organizations, and individual countries, including data
			 sharing with appropriate agencies and departments of the United States, to help
			 detect and quickly contain infectious disease outbreaks or a bioterrorism agent
			 before such a disease or agent is spread.
					(7)The World Health
			 Organization has done an impressive job in monitoring infectious disease
			 outbreaks around the world, notably in the April 2000 establishment and
			 subsequent operation of the Global Outbreak Alert and Response Network.
					(8)The capabilities
			 of the World Health Organization depend on the timeliness and quality of the
			 data and information the Organization receives from the countries that are
			 members of the Organization, pursuant to the 2005 revision of the International
			 Health Regulations. Developing countries, in particular, often lack the
			 necessary resources to build and maintain effective public health
			 infrastructures.
					(9)Developing
			 countries could benefit from—
						(A)better trained
			 public health professionals and epidemiologists to recognize disease
			 patterns;
						(B)appropriate
			 laboratory equipment for diagnosis of pathogens;
						(C)disease reporting
			 systems that—
							(i)are
			 based on disease and syndrome surveillance; and
							(ii)could enable an
			 effective response to a biological event to begin at the earliest possible
			 opportunity;
							(D)a narrowing of
			 the existing technology gap in disease and syndrome surveillance capabilities,
			 based on reported symptoms, and real-time information dissemination to public
			 health officials; and
						(E)appropriate
			 communications equipment and information technology to efficiently transmit
			 information and data within national, international regional, and international
			 health networks, including inexpensive, Internet-based geographic information
			 systems and relevant telephone-based systems for early recognition and
			 diagnosis of diseases.
						(10)An effective
			 international capability to detect, monitor, and quickly diagnose infectious
			 disease outbreaks will offer dividends not only in the event of biological
			 weapons development, testing, production, and attack, but also in the more
			 likely cases of naturally occurring infectious disease outbreaks that could
			 threaten the United States. Furthermore, a robust surveillance system will
			 serve to deter or contain terrorist use of biological weapons, mitigating the
			 intended effects of such malevolent uses.
					(b)PurposesThe
			 purposes of this title are as follows:
					(1)To enhance the
			 capability of the international community, through international health
			 organizations and individual countries, to detect, identify, and contain
			 infectious disease outbreaks, whether the cause of those outbreaks is
			 intentional human action or natural in origin.
					(2)To enhance the
			 training of public health professionals and epidemiologists from eligible
			 developing countries in advanced Internet-based disease and syndrome
			 surveillance systems, in addition to traditional epidemiology methods, so that
			 such professionals and epidemiologists may better detect, diagnose, and contain
			 infectious disease outbreaks, especially such outbreaks caused by the pathogens
			 that may be likely to be used in a biological weapons attack.
					(3)To provide
			 assistance to eligible developing countries to purchase appropriate
			 communications equipment and information technology to detect, analyze, and
			 report biological threats, including—
						(A)relevant computer
			 equipment, Internet connectivity mechanisms, and telephone-based applications
			 to effectively gather, analyze, and transmit public health information for
			 infectious disease surveillance and diagnosis; and
						(B)appropriate
			 computer equipment and Internet connectivity mechanisms—
							(i)to
			 facilitate the exchange of Geographic Information Systems-based disease and
			 syndrome surveillance information; and
							(ii)to
			 effectively gather, analyze, and transmit public health information for
			 infectious disease surveillance and diagnosis.
							(4)To make available
			 greater numbers of public health professionals who are employed by the
			 Government of the United States to international regional and international
			 health organizations, international regional and international health networks,
			 and United States diplomatic missions, as appropriate.
					(5)To expand the
			 training and outreach activities of United States laboratories located in
			 foreign countries, including the Centers for Disease Control and Prevention or
			 Department of Defense laboratories, to enhance the public health capabilities
			 of developing countries.
					(6)To provide
			 appropriate technical assistance to existing international regional and
			 international health networks and, as appropriate, seed money for new
			 international regional and international networks.
					503.DefinitionsIn this title:
				(1)Eligible
			 developing countryThe term eligible developing
			 country means any developing country that—
					(A)has agreed to the
			 objective of fully complying with requirements of the World Health Organization
			 on reporting public health information on outbreaks of infectious
			 diseases;
					(B)has not been
			 determined by the Secretary, for purposes of section 40 of the
			 Arms Export Control Act (22 U.S.C.
			 2780), section 620A of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2371), or section 6(j) of the
			 Export Administration Act of 1979
			 (as in effect pursuant to the International Emergency Economic Powers Act; 50
			 U.S.C. 1701 et seq.), to have repeatedly provided support for acts of
			 international terrorism, unless the Secretary exercises a waiver certifying
			 that it is in the national interest of the United States to provide assistance
			 under the provisions of this title; and
					(C)is a party to the
			 Convention on the Prohibition of the Development, Production and Stockpiling of
			 Bacteriological (Biological) and Toxin Weapons and on Their Destruction, done
			 at Washington, London, and Moscow April 10, 1972 (26 UST 583).
					(2)Eligible
			 nationalThe term eligible national means any
			 citizen or national of an eligible developing country who—
					(A)does not have a
			 criminal background;
					(B)is not on any
			 immigration or other United States watch list; and
					(C)is not affiliated
			 with any foreign terrorist organization.
					(3)International
			 health organizationThe term international health
			 organization includes the World Health Organization, regional offices of
			 the World Health Organization, and such similar international organizations as
			 the Pan American Health Organization.
				(4)LaboratoryThe
			 term laboratory means a facility for the biological,
			 microbiological, serological, chemical, immunohematological, hematological,
			 biophysical, cytological, pathological, or other medical examination of
			 materials derived from the human body for the purpose of providing information
			 for the diagnosis, prevention, or treatment of any disease or impairment of, or
			 the assessment of the health of, human beings.
				(5)SecretaryUnless
			 otherwise provided, the term Secretary means the Secretary of
			 State.
				(6)Disease and
			 syndrome surveillanceThe term disease and syndrome
			 surveillance means the recording of clinician-reported symptoms (patient
			 complaints) and signs (derived from physical examination and laboratory data)
			 combined with simple geographic locators to track the emergence of a disease in
			 a population.
				504.Eligibility
			 for assistance
				(a)In
			 generalExcept as provided in
			 subsection (b), assistance may be provided to an eligible developing country
			 under any provision of this title only if the government of the eligible
			 developing country—
					(1)permits personnel from the World Health
			 Organization and the Centers for Disease Control and Prevention to investigate
			 outbreaks of infectious diseases within the borders of such country; and
					(2)provides pathogen surveillance data to the
			 appropriate agencies and departments of the United States and to international
			 health organizations.
					(b)WaiverThe
			 Secretary may waive the prohibition set out in subsection (a) if the Secretary
			 determines that it is in the national interest of the United States to provide
			 such a waiver.
				(c)Prior notice of
			 waiversA waiver pursuant to subsection (b) may not be executed
			 until 15 days after the Secretary provides to the Committee on Foreign
			 Relations of the Senate and the Committee on Foreign Affairs of the House of
			 Representatives written notice of the intent to issue such waiver and the
			 reasons for doing so.
				505.Restriction
				(a) In
			 generalNotwithstanding any other provision of this title, no
			 foreign national participating in a program authorized under this title shall
			 have access, during the course of such participation, to a select agent or
			 toxin described in section 73.4 of title 42, Code of Federal Regulations (or
			 any corresponding similar regulation) or an overlap select agent or toxin
			 described in section 73.5 of such title (or any corresponding similar
			 regulation) that may be used as, or in, a biological weapon, except in a
			 supervised and controlled setting.
				(b)Relationship to
			 regulationsThe restriction set out in subsection (a) may not be
			 construed to limit the ability of the Secretary of Health and Human Services to
			 prescribe, through regulation, standards for the handling of a select agent or
			 toxin or an overlap select agent or toxin described in such subsection.
				506.Fellowship
			 program
				(a)EstablishmentThere
			 is established a fellowship program under which the Secretary, in consultation
			 with the Secretary of Health and Human Services and the Secretary of Homeland
			 Security and subject to the availability of appropriations, shall award
			 fellowships to eligible nationals to pursue public health education or
			 training, as follows:
					(1)Master of
			 public health degreeGraduate courses of study leading to a
			 master of public health degree with a concentration in epidemiology from an
			 institution of higher education in the United States with a Center for Public
			 Health Preparedness, as determined by the Director of the Centers for Disease
			 Control and Prevention.
					(2)Advanced public
			 health epidemiology trainingAdvanced public health training in
			 epidemiology for public health professionals from eligible developing countries
			 to be carried out at the Centers for Disease Control and Prevention, an
			 appropriate facility of a State, or an appropriate facility of another agency
			 or department of the United States (other than a facility of the Department of
			 Defense or a national laboratory of the Department of Energy) for a period of
			 not less than 6 months or more than 12 months.
					(b)Specialization
			 in bioterrorismIn addition to the education or training
			 specified in subsection (a), each recipient of a fellowship under this section
			 (in this section referred to as a fellow) may take courses of
			 study at the Centers for Disease Control and Prevention or at an equivalent
			 facility on diagnosis and containment of likely bioterrorism agents.
				(c)Fellowship
			 agreement
					(1)In
			 generalA fellow shall enter into an agreement with the Secretary
			 under which the fellow agrees—
						(A)to maintain
			 satisfactory academic progress, as determined in accordance with regulations
			 issued by the Secretary and confirmed in regularly scheduled updates to the
			 Secretary from the institution providing the education or training on the
			 progress of the fellow’s education or training;
						(B)upon completion
			 of such education or training, to return to the fellow’s country of nationality
			 or last habitual residence (so long as it is an eligible developing country)
			 and complete at least 4 years of employment in a public health position in the
			 government or a nongovernmental, not-for-profit entity in that country or, with
			 the approval of the Secretary, complete part or all of this requirement through
			 service with an international health organization without geographic
			 restriction; and
						(C)that, if the
			 fellow is unable to meet the requirements described in subparagraph (A) or (B),
			 the fellow shall reimburse the United States for the value of the assistance
			 provided to the fellow under the fellowship program, together with interest at
			 a rate that—
							(i)is
			 determined in accordance with regulations issued by the Secretary; and
							(ii)is
			 not higher than the rate generally applied in connection with other Federal
			 loans.
							(2)WaiversThe
			 Secretary may waive the application of subparagraph (B) or (C) of paragraph (1)
			 on a case by case basis if the Secretary determines that—
						(A)it is in the
			 national interest of the United States to provide such a waiver; or
						(B)humanitarian
			 considerations require such a waiver.
						(d)AgreementThe
			 Secretary, in consultation with the Secretary of Health and Human Services and
			 the Secretary of Homeland Security, is authorized to enter into an agreement
			 with the government of an eligible developing country under which such
			 government agrees—
					(1)to establish a
			 procedure for the nomination of eligible nationals for fellowships under this
			 section;
					(2)to guarantee that
			 a fellow will be offered a professional public health position within the
			 developing country upon completion of the fellow’s studies; and
					(3)to submit to the
			 Secretary a certification stating that a fellow has concluded the minimum
			 period of employment in a public health position required by the fellowship
			 agreement, including an explanation of how the requirement was met.
					(e)Participation
			 of United States citizensOn a case-by-case basis, the Secretary
			 may provide for the participation of a citizen of the United States in the
			 fellowship program under the provisions of this section if—
					(1)the Secretary
			 determines that it is in the national interest of the United States to provide
			 for such participation; and
					(2)the citizen of
			 the United States agrees to complete, at the conclusion of such participation,
			 at least 5 years of employment in a public health position in an eligible
			 developing country or at an international health organization.
					(f)Use of existing
			 programsThe Secretary, with the concurrence of the Secretary of
			 Health and Human Services, may elect to use existing programs of the Department
			 of Health and Human Services to provide the education and training described in
			 subsection (a) if the requirements of subsections (b), (c), and (d) will be
			 substantially met under such existing programs.
				507.In-country
			 training in laboratory techniques and disease and syndrome
			 surveillance
				(a)Laboratory
			 techniques
					(1)In
			 generalThe Secretary, after consultation with the Secretary of
			 Health and Human Services, the Secretary of Defense, and the Secretary of
			 Homeland Security and in conjunction with elements of those departments that
			 engage in activities of this type overseas, and subject to the availability of
			 appropriations, shall provide assistance for short training courses for
			 eligible nationals who are laboratory technicians or other public health
			 personnel in laboratory techniques relating to the identification, diagnosis,
			 and tracking of pathogens responsible for possible infectious disease
			 outbreaks.
					(2)LocationThe
			 training described in paragraph (1) shall be held outside the United States and
			 may be conducted in facilities of the Centers for Disease Control and
			 Prevention located in foreign countries or in Overseas Medical Research Units
			 of the Department of Defense, as appropriate.
					(3)Coordination
			 with existing programsThe Secretary shall coordinate the
			 training described in paragraph (1), where appropriate, with existing programs
			 and activities of international health organizations.
					(b)Disease and
			 syndrome surveillance
					(1)In
			 generalThe Secretary, after consultation with the Secretary of
			 Health and Human Services, the Secretary of Defense, and the Secretary of
			 Homeland Security and in conjunction with elements of those departments that
			 engage in activities of this type overseas, and subject to the availability of
			 appropriations, shall establish and provide assistance for short training
			 courses for eligible nationals who are health care providers or other public
			 health personnel in techniques of disease and syndrome surveillance reporting
			 and rapid analysis of syndrome information using geographic information system
			 tools.
					(2)LocationThe
			 training described in paragraph (1) shall be conducted via the Internet or in
			 appropriate facilities located in a foreign country, as determined by the
			 Secretary.
					(3)Coordination
			 with existing programsThe Secretary shall coordinate the
			 training described in paragraph (1), where appropriate, with existing programs
			 and activities of international regional and international health
			 organizations.
					508.Assistance for
			 the purchase and maintenance of public health laboratory equipment and
			 supplies
				(a)AuthorizationThe
			 President is authorized to provide, on such terms and conditions as the
			 President may determine, assistance to eligible developing countries to
			 purchase and maintain the public health laboratory equipment and supplies
			 described in subsection (b).
				(b)Equipment and
			 supplies coveredThe equipment and supplies described in this
			 subsection are equipment and supplies that are—
					(1)appropriate, to
			 the extent possible, for use in the intended geographic area;
					(2)necessary to
			 collect, analyze, and identify expeditiously a broad array of pathogens,
			 including mutant strains, which may cause disease outbreaks or may be used in a
			 biological weapon;
					(3)compatible with
			 general standards set forth by the World Health Organization and, as
			 appropriate, the Centers for Disease Control and Prevention, to ensure
			 interoperability with international regional and international public health
			 networks; and
					(4)not defense
			 articles, defense services, or training, as such terms are defined in the
			 Arms Export Control Act (22 U.S.C.
			 2751 et seq.).
					(c)Rule of
			 constructionNothing in this section shall be construed to exempt
			 the exporting of goods and technology from compliance with applicable
			 provisions of the Export Administration Act of
			 1979 (as in effect pursuant to the International Emergency Economic
			 Powers Act; 50 U.S.C. 1701 et seq.).
				(d)LimitationAmounts
			 appropriated to carry out this section shall not be made available for the
			 purchase from a foreign country of equipment or supplies that, if made in the
			 United States, would be subject to the Arms
			 Export Control Act (22 U.S.C. 2751 et seq.) or likely be barred or
			 subject to special conditions under the Export
			 Administration Act of 1979 (as in effect pursuant to the
			 International Emergency Economic Powers Act; 50 U.S.C. 1701 et seq.).
				(e)Procurement
			 preferenceIn the use of grant funds authorized under subsection
			 (a), preference should be given to the purchase of equipment and supplies of
			 United States manufacture. The use of amounts appropriated to carry out this
			 section shall be subject to section 604 of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2354).
				(f)Country
			 commitmentsThe assistance provided under this section for
			 equipment and supplies may be provided only if the eligible developing country
			 that receives such equipment and supplies agrees to provide the infrastructure,
			 technical personnel, and other resources required to house, maintain, support,
			 secure, and maximize use of such equipment and supplies.
				509.Assistance for
			 improved communication of public health information
				(a)Assistance for
			 purchase of communication equipment and information
			 technologyThe President is authorized to provide, on such terms
			 and conditions as the President may determine, assistance to eligible
			 developing countries to purchase and maintain the communications equipment and
			 information technology described in subsection (b), and the supporting
			 equipment, necessary to effectively collect, analyze, and transmit public
			 health information.
				(b)Covered
			 equipmentThe communications equipment and information technology
			 described in this subsection are communications equipment and information
			 technology that—
					(1)are suitable for
			 use under the particular conditions of the area of intended use;
					(2)meet the
			 standards set forth by the World Health Organization and, as appropriate, the
			 Secretary of Health and Human Services, to ensure interoperability with like
			 equipment of other countries and international organizations; and
					(3)are not defense
			 articles, defense services, or training, as those terms are defined in the
			 Arms Export Control Act (22 U.S.C.
			 2751 et seq.).
					(c)Rule of
			 constructionNothing in this section shall be construed to exempt
			 the exporting of goods and technology from compliance with applicable
			 provisions of the Export Administration Act of
			 1979 (as in effect pursuant to the International Emergency Economic
			 Powers Act; 50 U.S.C. 1701 et seq.).
				(d)LimitationAmounts
			 appropriated to carry out this section shall not be made available for the
			 purchase from a foreign country of communications equipment or information
			 technology that, if made in the United States, would be subject to the
			 Arms Export Control Act (22 U.S.C.
			 2751 et seq.) or likely be barred or subject to special conditions under the
			 Export Administration Act of 1979
			 (as in effect pursuant to the International Emergency Economic Powers Act; 50
			 U.S.C. 1701 et seq.).
				(e)Procurement
			 preferenceIn the use of grant funds under subsection (a),
			 preference should be given to the purchase of communications equipment and
			 information technology of United States manufacture. The use of amounts
			 appropriated to carry out this section shall be subject to section 604 of the
			 Foreign Assistance Act of 1961 (22
			 U.S.C. 2354).
				(f)Assistance for
			 standardization of reportingThe President is authorized to
			 provide, on such terms and conditions as the President may determine, technical
			 assistance and grant assistance to international health organizations to
			 facilitate standardization in the reporting of public health information
			 between and among developing countries and international health
			 organizations.
				(g)Country
			 commitmentsThe assistance provided under this section for
			 communications equipment and information technology may be provided only if the
			 eligible developing country that receives such equipment and technology agrees
			 to provide the infrastructure, technical personnel, and other resources
			 required to house, maintain, support, secure, and maximize use of such
			 equipment and technology.
				510.Assignment of
			 public health personnel to United States missions and international
			 organizations
				(a)In
			 generalUpon the request of the chief of a diplomatic mission of
			 the United States or of the head of an international regional or international
			 health organization, and with the concurrence of the Secretary and of the
			 employee concerned, the head of an agency or department of the United States
			 may assign to the mission or the organization any officer or employee of the
			 agency or department that occupies a public health position within the agency
			 or department for the purpose of enhancing disease and pathogen surveillance
			 efforts in developing countries.
				(b)ReimbursementThe
			 costs incurred by an agency or department of the United States by reason of the
			 detail of personnel under subsection (a) may be reimbursed to that agency or
			 department out of the applicable appropriations account of the Department of
			 State if the Secretary determines that the agency or department may otherwise
			 be unable to assign such personnel on a non-reimbursable basis.
				511.Expansion of
			 certain United States Government laboratories abroad
				(a)In
			 generalSubject to the availability of appropriations and with
			 the concurrence of the government of each host country, the Director of the
			 Centers for Disease Control and Prevention and the Secretary of Defense shall
			 each—
					(1)increase the
			 number of personnel assigned to laboratories of the Centers for Disease Control
			 and Prevention or the Department of Defense, as appropriate, located in
			 eligible developing countries that conduct research and other activities with
			 respect to infectious diseases; and
					(2)expand the
			 operations of such laboratories, especially with respect to the implementation
			 of on-site training of foreign nationals and activities affecting the region in
			 which the country is located.
					(b)Cooperation and
			 coordination between laboratoriesSubsection (a) shall be carried
			 out in such a manner as to foster cooperation and avoid duplication between and
			 among laboratories.
				(c)Relation to
			 core missions and securityThe expansion of the operations of the
			 laboratories of the Centers for Disease Control and Prevention or the
			 Department of Defense located in foreign countries under this section may
			 not—
					(1)detract from the
			 established core missions of the laboratories; or
					(2)compromise the
			 security of those laboratories, as well as their research, equipment,
			 expertise, and materials.
					512.Assistance for
			 international health networks and expansion of Field Epidemiology Training
			 Programs
				(a)AuthorityThe
			 President is authorized, on such terms and conditions as the President may
			 determine, to provide assistance for the purposes of—
					(1)enhancing the
			 surveillance and reporting capabilities of the World Health Organization and
			 existing international regional and international health networks; and
					(2)developing new
			 international regional and international health networks.
					(b)Expansion of
			 Field Epidemiology Training ProgramsThe Secretary of Health and
			 Human Services is authorized to establish new country or regional international
			 Field Epidemiology Training Programs in eligible developing countries, with the
			 concurrence of the government of each host country.
				513.ReportsNot later than 90 days after the date of
			 enactment of this Act, the Secretary, in conjunction with the Secretary of
			 Health and Human Services, the Secretary of Defense, and the Secretary of
			 Homeland Security, shall submit to the Committee on Foreign Relations and the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Foreign Affairs and the Committee on Homeland Security of the
			 House of Representatives a report on the implementation of programs under this
			 title, including an estimate of the level of funding required to carry out such
			 programs at a sufficient level.
			514.Authorization
			 of appropriations
				(a)Authorization
			 of appropriationsSubject to subsection (c), there are authorized
			 to be appropriated for the purpose of carrying out activities under this title
			 the following amounts:
					(1)$40,000,000 for
			 fiscal year 2009.
					(2)$75,000,000 for
			 fiscal year 2010.
					(b)Availability of
			 fundsThe amounts appropriated pursuant to subsection (a) are
			 authorized to remain available until expended.
				(c)Limitation on
			 obligation of fundsNot more than 10 percent of the amount
			 appropriated pursuant to subsection (a)(1) may be obligated before the date on
			 which a report is submitted, or required to be submitted, whichever first
			 occurs, under section 513.
				VIInternational
			 Space Station Payments
			601.Short
			 titleThis title may be cited
			 as the International Space Station
			 Payments Act of 2008.
			602.Authority to make
			 certain extraordinary payments in connection with the International Space
			 StationSection 7(1)(B) of the
			 Iran, North Korea, and Syria Nonproliferation Act (Public Law 106–178; 50
			 U.S.C. 1701 note) is amended—
				(1)by striking
			 except that such term does not mean payments and inserting the
			 following:
					
						except that such term does not
			 mean—(i)payments
						;
				(2)by striking
			 or contract related thereto. and inserting or contract
			 related thereto; or; and
				(3)by adding at the
			 end the following new clause:
					
						(ii)payments in cash
				or in kind made or to be made by the United States Government between January
				1, 2012, and reentry into Earth’s atmosphere of the International Space Station
				at its end of life, for work to be performed or services to be rendered during
				that period necessary to meet United States obligations under the Agreement
				Concerning Cooperation on the Civil International Space Station, with annex,
				signed at Washington January 29, 1998, and entered into force March 27, 2001,
				or any protocol, agreement, memorandum of understanding, or contract related
				thereto, except that this clause does not allow for payments in cash or in kind
				to be made by the United States Government for—
							(I)any cargo
				services provided by a Progress vehicle; or
							(II)any crew
				transportation or rescue services provided by a Soyuz vehicle after—
								(aa)the Orion Crew
				Exploration Vehicle reaches full operational capability; or
								(bb)a United States
				commercial provider of crew transportation and rescue services demonstrates the
				capability to meet mission requirements of the International Space
				Station.
								.
				
	
		September 24 (legislative day, September 17),
		  2008
		Read twice and placed on the calendar
	
